              Case 6:20-bk-03799-KSJ     Doc 316     Filed 03/25/21   Page 1 of 81




                                      ORDERED.
         Dated: March 25, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:

UNIVERSAL TOWERS CONSTRUCTION,                     CASE NO. 6:20-bk-03799-KSJ
INC.,                                              Chapter 11

      Debtor.
_____________________________________/


  ORDER (I) AUTHORIZING THE SALE OF THE HOTEL PROPERTY FREE AND
CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS; (II)
  AUTHORIZING AND APPROVING THE PURCHASE AND SALE AGREEMENTS;
 (III) APPROVING ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
CONTRACTS AND UNEXPIRED LEASES; AND (IV) GRANTING RELATED RELIEF

          THIS MATTER came before the Court in Orlando, Florida on March 17, 2021 at 2:00 p.m.

(the “Sale Hearing”) in the above-styled chapter 11 case (the “Bankruptcy Case”) upon (i) the

Debtor’s Expedited Motion for Entry of an Order (1) Approving Bidding Procedures for the Sale

of the Debtor’s Hotel Property, (2) Scheduling a Final Sale Hearing, (3) Approving the Form and

Manner of Notices, (4) Approving the Sale of the Debtor’s Hotel Property Free and Clear of all

Liens, Claims, and Encumbrances and Interests, (5) Approving Assumption and Assignment

Procedures, and (6) Granting Related Relief (Doc. No. 197), dated November 25, 2020 (the “Sale




45222492 v5
             Case 6:20-bk-03799-KSJ              Doc 316        Filed 03/25/21        Page 2 of 81




Motion”)1 filed by Universal Towers Construction, Inc. (the “Debtor”), and (ii) that certain Order

(1) Approving Bidding Procedures for the Sale of Debtor’s Hotel Property, (2) Scheduling Dates

to Conduct Auction and Sale Hearing, (3) Approving the Form and Manner of Notices,

(4) Approving the Sale of the Hotel Property Free and Clear of All Liens, Claims, Encumbrances

and Interests, (5) Approving Assumption and Assignment Procedures, and (6) Granting Related

Relief (Doc. No. 208), dated December 9, 2020 (the “Bid Procedures Order”), pursuant to which

the Debtor requested, inter alia, entry of an order (the “Sale Order”) pursuant to sections 105(a),

363, 365, and 1146 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”),

Rules 2002, 6004, 6006 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and Rules 2002-1 and 6004-1 of the Local Rules of the United States Bankruptcy Court

for the Middle District of Florida (the “Local Rules”) (a) approving the sale (the “Sale”) of

Debtor’s hotel real property, improvements, and personal property located at 7800 Universal

Blvd., Orlando, Florida 32819 (collectively, the “Hotel Property”), free and clear of all liens,

claims, encumbrances and other interests to the maximum extent permitted by section 363(f) of

the Bankruptcy Code, other than the Permitted Exceptions (as defined in the Agreement (as defined

below)), with such sale to be consummated in accordance with the terms and conditions of the

Agreement; (b) authorizing and approving the execution and delivery of the Agreement; (c)

approving the Debtor’s assumption and assignment of certain executory contracts and unexpired

leases; and (d) granting related relief, all as more fully described in the Sale Motion and set forth

herein.




1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Sale
Motion or the Bid Procedures Order (as defined below), as applicable.



                                                         2
           Case 6:20-bk-03799-KSJ          Doc 316     Filed 03/25/21     Page 3 of 81




       At the auction conducted by the Debtor on March 16, 2021 (the “Auction”), in accordance

with the Bid Procedures Order, the Debtor determined that the highest or otherwise best offer

received for the Hotel Property was a bid made by MAC New Opportunities LLC

(the “Purchaser”) as set forth in that certain Purchase and Sale Agreement among the Purchaser,

on the one hand, and the Debtor, as seller (the “Seller”), on the other hand, dated as of March 16,

2021, together with the exhibits and schedules thereto (the “Agreement”), a copy of which was

filed by the Debtor under a Notice of Filing, dated March 17, 2021 (Doc. No. 293) and is attached

as Exhibit A hereto. Debtor further determined that the next highest or otherwise best offer

received for the Hotel Property was a bid made by 7800 Universal Blvd Owner, LLC (the “Back-

Up Purchaser”; and together with Purchaser, the “Purchasers”) as set forth in that certain Purchase

and Sale Agreement among the Back-Up Purchaser, on the one hand, and the Debtor, as Seller, on

the other hand, dated as of March 18, 2021, together with the exhibits and schedules thereto (the

“Back-Up Agreement”; and together with the Agreement, the “Agreements”), an unexecuted copy

of which was filed by the Debtor under a Notice of Filing, dated March 17, 2021 (Doc. No. 294)

and is attached as Exhibit B hereto.

       The Court (I) has considered: (a) the Sale Motion and any objections thereto, including,

without limitation, those filed at Doc. Nos. 278 and 279, (b) the proposed sale of the Hotel Property

by the Debtor to the Purchaser or the Back-Up Purchaser pursuant to the respective Agreements

and the transactions contemplated thereby (the “Transactions”), (c) the evidence proffered by the

Debtor and accepted into evidence at the Sale Hearing, including specifically the testimony of Lis

Oliveira-Sommerville as President of the Debtor, and Lamar Fisher on behalf of Auctioneer, and

the Auction Summary Package prepared by Auctioneer, filed at Doc. No. 292-1 and accepted into

evidence as Exhibit 1, as set forth on the record at the Sale Hearing, (d) the full record in this




                                                 3
            Case 6:20-bk-03799-KSJ          Doc 316      Filed 03/25/21      Page 4 of 81




Bankruptcy Case, including the record related to the hearing to consider the Bid Procedures Order

and the Sale Hearing held before the Court, and (e) the arguments and positions of all parties in

interest regarding the approval of the Agreements, the Sale, and the Transactions contemplated by

the Agreements, and (II) finds that (a) the relief requested in the Sale Motion is in the best interests

of the Debtor, its estate, its creditors and all other parties in interest, (b) reasonable and adequate

notice of the Sale Motion, the Bid Procedures Order, the Transactions contemplated by the

Agreements, the Auction, the relief requested in this Sale Order, and the Sale Hearing has been

provided to all persons required to receive such notice in accordance with the Bankruptcy Code

and the Bankruptcy Rules, and after due deliberation thereon and with good and sufficient cause

appearing therefor:

       THE COURT FURTHER FINDS AND DETERMINES THAT:

                      Jurisdiction, Final Order, and Statutory Predicates

       A.      The findings and conclusions set forth herein constitute the Court’s findings of fact

and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding

pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings of fact

constitute conclusions of law, they are adopted as such. To the extent that any of the following

conclusions of law constitute findings of fact, they are adopted as such.

       B.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

       C.      This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). The

Debtor and the Purchasers have confirmed their consent to the entry of a final order by this Court

in connection with the Sale Motion, to the extent that it is later determined that the Court, absent

the consent of the parties, cannot enter final orders or judgments consistent with Article III of the

United States Constitution.




                                                   4
             Case 6:20-bk-03799-KSJ        Doc 316     Filed 03/25/21     Page 5 of 81




        D.      Venue of the Bankruptcy Case is proper in this District pursuant to 28 U.S.C.

§ 1408.

        E.      The bases for the relief requested in the Sale Motion are sections 105(a), 363, 365,

and 1146 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006(a), and 9014, and Local

Rules 2002-1 and 6004-1.

        F.      This Sale Order constitutes a final order within the meaning of 28 U.S.C. § 158(a).

Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent necessary under

Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as made applicable

by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason for delay in the

implementation of this Sale Order and waives any stay and expressly directs entry of judgment as

set forth herein.

                                    Retention of Jurisdiction

        G.      It is necessary and appropriate for the Court to retain jurisdiction to, among other

things, interpret, implement, and enforce the terms and provisions of this Sale Order and the

Agreements, including, without limitation, the related documents attached to the Agreements as

exhibits, all amendments thereto, and any waivers and consents thereunder and each of the

agreements executed in connection therewith to which the Debtor is a party or which has been

assigned by the Debtor to Purchaser or Back-Up Purchaser, as the case may be, and to adjudicate,

if necessary, any and all disputes involving the Debtor concerning or relating in any way to, or

affecting, the Sale or the Transactions and related documents.

                        Corporate Authority; Consents and Approvals

        H.      The Debtor has, to the extent necessary or applicable, (a) the full corporate power

and authority to execute and deliver the Agreements and all other documents contemplated

thereby, (b) all corporate authority necessary to consummate the Transactions, and (c) taken all


                                                 5
            Case 6:20-bk-03799-KSJ          Doc 316     Filed 03/25/21      Page 6 of 81




corporate action necessary to authorize and approve the Agreements and the consummation of the

Transactions, which have been duly and validly authorized. No consents or approvals, other than

those expressly provided for in the Agreements, are required for the Debtor to consummate the

Sale, the Agreements, or the Transactions.

                   Notice of Sale, Auction, and Assumption and Assignment

       I.      Actual written notice of the Auction and the Cure Notice (Doc. No. 260), was

served (as applicable) upon: (a) the Office of the United States Trustee; (b) all creditors or their

counsel known to the Debtor to assert a lien (including any security interest), claim, right, interest,

or other encumbrance of record against all or any portion of the Hotel Property; (c) all applicable

federal, state, and local taxing and regulatory authorities of the Debtor or recording offices or any

other governmental authorities that, as a result of the Sale, may have claims, contingent or

otherwise, in connection with the Debtor’s ownership of the Hotel Property or have any known

interest in the relief requested by the Sale Motion; (d) the United States Attorney’s office for the

Middle District of Florida; (e) all parties in interest who have requested notice pursuant to

Bankruptcy Rule 2002 as of the date of the Sale Motion; (f) all parties to any litigation involving

the Debtor; (g) all counterparties to any executory contract or unexpired lease of the Debtor; (h)

all other known creditors and interest holders of the Debtor; and (i) all potential bidders, previously

identified or otherwise known to the Debtor (collectively, the “Notice Parties”). See Doc. Nos.

242, 243, 260. In addition, Fisher Auction Company (the “Auctioneer”) and the co-broker, HREC

Investment Advisors (“HREC”), advertised the Sale through print media, including the Wall Street

Journal, the Orlando Business Journal, the South Florida Business Journal, and daily ads in the

Daily Business Review; over the internet on Loopnet.com, Real Capital Markets, CREXi, on

Auctioneer’s website; on certain social media platforms such as Facebook, Twitter, and Instagram;




                                                  6
             Case 6:20-bk-03799-KSJ       Doc 316        Filed 03/25/21   Page 7 of 81




and via email blasts to all appropriate addresses available through the Auctioneer’s and HREC’s

email databases.

       J.       In accordance with the provisions of the Bid Procedures Order, the Debtor has

served notice (Doc. No. 260) upon the counterparties (the “Contract Counterparties”) to each

Assigned Contract (as defined below) of the following: (a) that the Debtor intends to assume and

assign to Purchaser or Back-Up Purchaser the Assigned Contracts on the Closing Date (as defined

in the Agreements); and (b) the relevant Cure Amount associated therewith (as defined in the Cure

Notice). Service of such notice was good, sufficient, and appropriate under the circumstances, and

no further notice need be given in respect of establishing a Cure Amount for the Assigned

Contracts.

       K.       The Notice of Auction and Sale Hearing (Doc. No. 242) was served on all parties

required to receive such notice under the Bid Procedures Order and applicable rules. Such notice

was appropriate and reasonably calculated to provide all interested parties with timely and proper

notice of the Sale, the Auction, and the Sale Hearing.

       L.       Notice of the Sale Motion, the Sale, the Auction, the Sale Hearing, and the

Transactions, including, without limitation, the assumption and assignment of the Assigned

Contracts to Purchaser or Back-Up Purchaser, as the case may be, has been provided in accordance

with the Bid Procedures Order and all applicable rules. The notices described herein were good,

sufficient, and appropriate under the circumstances, and no other or further notice of the Sale

Motion, the Sale, the Auction, the Sale Hearing, or the Transactions is or shall be required.

       M.       The disclosures made by the Debtor concerning the Sale Motion, the Agreements,

the Auction, the Sale Hearing, the Sale, and the Transactions were good, complete, and adequate.




                                                 7
            Case 6:20-bk-03799-KSJ         Doc 316      Filed 03/25/21       Page 8 of 81




       N.      A reasonable opportunity to object and be heard with respect to the Sale and the

Sale Motion, and the relief requested therein (including, without limitation, the assumption and

assignment of the Assigned Contracts to Purchaser or Back-Up Purchaser, as the case may be, and

any Cure Amount relating thereto), has been afforded to all interested persons and entities,

including the Notice Parties.

                                              Auction

       O.      At the conclusion of the Auction held on March 16, 2021, the Debtor determined,

in a valid and sound exercise of its business judgement and in accordance with the Bid Procedures,

that the highest or otherwise best bid for the Hotel Property was that of the Purchaser. The Auction

afforded a full, fair, and reasonable opportunity for any person or entity to make a higher or

otherwise better offer from that of the Stalking Horse Bidder to purchase the Hotel Property.

                                     Good Faith of Purchaser

       P.      As demonstrated by the record before the Court, the representations of counsel, and

other evidence proffered or adduced at the Sale Hearing and all prior hearings before the Court,

the Debtor and its advisors marketed the Hotel Property to secure the highest or otherwise best

offer. The terms and conditions set forth in the Agreements are fair, adequate, and reasonable,

including the amount and form of the Purchase Price (as defined in the Agreements), which is

found to constitute reasonably equivalent and fair value.

       Q.      Neither of the Purchasers is an “insider” of the Debtor, as that term is defined in

Bankruptcy Code section 101(31). No officer, director, manager, or other insider of the Debtor

holds any interest in or is otherwise related to either of the Purchasers.

       R.      The Debtor and Purchasers negotiated the terms and conditions of, and entered into,

the Agreements at arm’s length, without collusion or fraud, and in good faith. Additionally,

(i) Purchasers recognized that the Debtor was free to deal with any other party interested in


                                                  8
            Case 6:20-bk-03799-KSJ         Doc 316     Filed 03/25/21     Page 9 of 81




purchasing the Hotel Property; (ii) Purchasers agreed to subject their respective bids to competitive

bidding at the Auction; (iii) all agreements or arrangements entered into by Purchasers in

connection with the Sale have been disclosed; (iv) Purchasers have not violated Bankruptcy Code

section 363(n) by any action or inaction; and (v) no common identity of directors or controlling

stockholders exists between either of the Purchasers and the Debtor.          The negotiation and

execution of the Agreements was at arm’s length and in good faith.

       S.      Neither the Debtor nor either of the Purchasers has engaged in any conduct that

would cause or permit the Agreements to be avoided under Bankruptcy Code section 363(n). The

Debtor, Purchaser, and Back-Up Purchaser were each represented by their own respective counsel

and other advisors during such arm’s length negotiations in connection with the Agreements and

the Sale.

       T.      No party has objected to the Sale, the Agreements, or the Auction on the grounds

of fraud or collusion.

       U.      Purchaser or, as applicable, Back-Up Purchaser, is purchasing the Hotel Property

in good faith and each is a good-faith buyer within the meaning of Bankruptcy Code section

363(m). Purchasers are both therefore entitled to all of the protections afforded under Bankruptcy

Code section 363(m), including in the event this Sale Order or any portion thereof is revised or

modified on appeal.

                                      Highest or Best Offer

       V.      The Debtor conducted a sale process in accordance with, and has otherwise

complied in all respects with, the Bid Procedures Order. The sale process set forth in the Bid

Procedures Order afforded a full, fair, and reasonable opportunity for any person or entity to make

an offer to purchase the Hotel Property.




                                                 9
             Case 6:20-bk-03799-KSJ          Doc 316      Filed 03/25/21    Page 10 of 81




        W.      The Agreement constitutes the highest or otherwise best offer for the Hotel

Property, and will provide greater overall value for the Debtor’s estate than would be provided by

any other available alternative. The Debtor’s determination that the Agreement constitutes the

highest or otherwise best offer for the Hotel Property constitutes a valid and sound exercise of the

Debtor’s business judgment and entry into and consummation of the Agreement is in the best

interests of the Debtor, its estate, and all parties in interest.

        X.      The Back-Up Agreement constitutes the next highest or otherwise best offer for the

Hotel Property, and will provide greater overall value for the Debtor’s estate than would be

provided by any other available alternative. The Debtor’s determination that the Back-Up

Agreement constitutes the next highest or otherwise best offer for the Hotel Property constitutes a

valid and sound exercise of the Debtor’s business judgment and entry into and consummation of

the Back-Up Agreement, if necessary, is in the best interests of the Debtor, its estate, and all parties

in interest.

        Y.      The Agreements each represent a fair market value for the Hotel Property under the

circumstances of this Bankruptcy Case. No other entity or group of entities has offered to purchase

the Hotel Property for greater overall value to the Debtor’s estate than Purchasers, respectively.

        Z.      The Debtor has demonstrated compelling circumstances and a good, sufficient, and

sound business purpose and justification for the Sale pursuant to the terms and conditions set forth

in the Agreements and in connection with and under the Debtor’s First Amended Plan of

Liquidation (Doc. No. 239) (the “Plan”).

                                 No Fraudulent Transfer or Merger

        AA.     The consideration (including the amount and form thereof) provided by Purchasers

pursuant to the Agreements (a) is fair and reasonable and (b) constitutes reasonably equivalent

value (as that term is defined in each of the Uniform Fraudulent Transfer Act, the Uniform


                                                    10
          Case 6:20-bk-03799-KSJ           Doc 316      Filed 03/25/21      Page 11 of 81




Voidable Transactions Act, and section 548 of the Bankruptcy Code) and fair consideration (as

that term is defined in the Uniform Fraudulent Conveyance Act) and the Transactions may not be

avoided under section 363(n) of the Bankruptcy Code or any other applicable law.

        BB.     Purchaser is not a mere continuation of the Debtor or its estate, and there is no

continuity of enterprise between Purchaser and the Debtor. Purchaser is not holding itself out to

the public as a continuation of the Debtor. Purchaser is not a successor to the Debtor or its estates,

and the Sale does not amount to a consolidation, merger, or de facto merger of Purchaser and the

Debtor.

                                        Validity of Transfer

        CC.     The Agreements were not entered into for the purpose of hindering, delaying, or

defrauding creditors of the Debtor under the Bankruptcy Code or under the laws of the United

States, any of its states, territories, or possessions, or the District of Columbia or any other

applicable law. Neither the Debtor nor Purchasers are entering into the transactions contemplated

by the Agreements with any fraudulent or otherwise improper purpose.

        DD.     The Debtor is the sole and lawful owner of the Hotel Property. Except as provided

in the Agreements and herein, the transfer of the Hotel Property to Purchaser will, as of the Closing

Date, vest Purchaser with all right, title, and interest of the Debtor in and to the Hotel Property free

and clear of any lien, claim, encumbrance, or other interest in such property of any entity

(collectively, “Interests”), including, without limitation: (a) all liens, including liens and

encumbrances relating to, accruing, or arising at any time prior to the Closing Date (collectively,

the “Liens”); (b) all obligations arising under any government programs, including, without

limitation, the Paycheck Protection Program and any other programs under the Coronavirus Aid,

Relief, and Economic Security Act; and (c) all claims (as defined in section 101 of the Bankruptcy

Code) and liabilities, including deposits owed on the Hotel Property, obligations, demands,


                                                  11
          Case 6:20-bk-03799-KSJ            Doc 316       Filed 03/25/21       Page 12 of 81




guarantees, options in favor of third parties, rights, contractual commitments, restrictions, interests,

and matters of any kind and nature, whether arising prior to or subsequent to the commencement

of the Bankruptcy Case, and whether imposed by agreement, understanding, law, equity, or

otherwise (collectively, the “Claims”), and all such Interests will attach to the proceeds of the Sale

received by the Debtor ultimately attributable to the Hotel Property, in the same order of priority,

with the same validity, force, and effect that such Interests had prior to the Sale (subject to any

claims and defenses the Debtor and its estate may possess with respect thereto).

       EE.     For the avoidance of doubt, the terms “Interests,” “Liens” and “Claims,” as used in

this Sale Order, include, without limitation, rights with respect to any Interests, Liens and Claims:

               a.      that purport to give any party a right of setoff or recoupment against, or a

                       right or option to affect any forfeiture, modification, profit-sharing interest,

                       right of first refusal, purchase or repurchase writer option, or termination

                       of, the Debtor’s or Purchaser’s interest in the Hotel Property, or any similar

                       rights; or

               b.      in respect of taxes, restrictions, rights of first refusal, charges of interest of any

                       kind and nature, if any, and including, without limitation, any restriction of use,

                       voting, transfer, receipt of income, or other exercise of any of the attributes of

                       ownership relating to, accruing, or arising at any time prior to the Closing Date,

                       with the exception of Permitted Exceptions that are expressly assumed by

                       Purchaser or, if applicable, the Back-Up Purchaser, pursuant to the Agreement

                       or the Back-Up Agreement, as the case may be.

       FF.     For the further avoidance of doubt, and notwithstanding anything herein to the

contrary, Purchasers are expressly assuming responsibility for, and the Hotel Property will be




                                                   12
          Case 6:20-bk-03799-KSJ            Doc 316     Filed 03/25/21      Page 13 of 81




transferred subject to, (i) the Cure Amounts, (ii) any Permitted Exception, and (iii) any obligations

arising at or after the Closing Date under the Agreements and the Assigned Contracts, as set forth

in the Agreements.

                     Sale Free and Clear Under Section 363(f) Is Satisfied

       GG.     The conditions of Bankruptcy Code section 363(f) have been satisfied in full.

Therefore, subject to the other provisions of this Sale Order, the Debtor may sell the Hotel Property

pursuant to the Agreements free and clear of any Interests in such Hotel Property, other than any

Permitted Exceptions, with all such Interests attaching to the proceeds of the Sale received by the

Debtor, in the same order of priority, with the same validity, force, and effect that such Interests

had prior to the Sale in the Hotel Property (subject to any claims and defenses the Debtor and its

estate may possess with respect thereto).

       HH.     Purchasers would not have entered into the Agreements, respectively, and would

not consummate the Transactions, if the Sale of the Hotel Property to Purchasers was not free and

clear of all Interests, other than Permitted Exceptions, or if Purchasers would, or in the future

could, be liable for any of such Interests (other than the Permitted Exceptions). Unless otherwise

expressly included in the Permitted Exceptions, Purchasers shall not be responsible for any

Interests against the Debtor, its estate, or any of the Hotel Property, including in respect of the

following: (a) any deposits made by creditors or third parties; (b) any labor or employment

agreement; (c) all mortgages, deeds of trust, and other security interests; (d) any Interest held by the

Debtor’s equity holders; and (e) any other environmental, employee, workers’ compensation,

occupational disease, or unemployment- or temporary disability-related claim, including, without

limitation, claims that might otherwise arise under or pursuant to (i) the Employee Retirement

Income Security Act of 1974, as amended, (ii) the Fair Labor Standards Act, (iii) Title VII of the

Civil Rights Act of 1964, (iv) the Federal Rehabilitation Act of 1973, (v) the National Labor


                                                  13
             Case 6:20-bk-03799-KSJ       Doc 316      Filed 03/25/21     Page 14 of 81




Relations Act, (vi) the Worker Adjustment and Retraining Notification Act of 1988, (vii) the Age

Discrimination and Employee Act of 1967 and the Age Discrimination in Employment Act, as

amended, (viii) the Americans with Disabilities Act of 1990, (ix) the Consolidated Omnibus Budget

Reconciliation Act of 1985, (x) state discrimination laws, (xi) the unemployment compensation laws

or any other similar state or local laws, (xii) any other state, local, or federal benefits or claims

relating to any employment with the Debtor or its predecessor, if any, (xiii) Claims or Liens arising

under any environmental law with respect to the Debtor’s business, the Hotel Property, or any assets

owned or operated by the Debtor or any corporate predecessor of the Debtor, at any time prior to the

Closing Date, (xiv) any bulk sales or similar law, (xv) any tax statutes or ordinances, including,

without limitation, the Internal Revenue Code of 1986, as amended, (xvi) any antitrust laws, (xvii)

any statutory or common-law bases for successor liability.

       II.      The Debtor may sell the Hotel Property pursuant to the Agreements free and clear

of all Interests in such property of any entity other than the Debtor’s estate, (other than the

Permitted Exceptions) because, in each case, one or more of the standards set forth in Bankruptcy

Code section 363(f)(1)-(5) has been satisfied. Holders of Interests in the Hotel Property prior to

the Closing Date, including, without limitation, holders of Liens and Claims against the Debtor,

its estate, or any of the Hotel Property, either consented to, or are deemed to consent to, the Sale

because such holders did not object, or withdrew their objections, to the Sale or the Sale Motion.

All other holders of Interests (except to the extent that such Interests are Permitted Exceptions)

could be compelled in a legal or equitable proceeding to accept monetary satisfaction of its Interest

and are adequately protected by having their Interests, if any, in each instance against the Debtor,

its estate, or any of the Hotel Property, attached to the proceeds of the Sale received by the Debtor

ultimately attributable to the specific Hotel Property in which such party alleges an Interest, in the




                                                 14
             Case 6:20-bk-03799-KSJ       Doc 316      Filed 03/25/21      Page 15 of 81




same order of priority, with the same validity, force, and effect that such Interests had prior to the

Sale, subject to any claims and defenses the Debtor and its estate may possess with respect thereto.

                    Assumption and Assignment of the Assigned Contracts

       JJ.      Pursuant to the Agreements, the Purchasers seek to have the Debtor assume and

assign to it those certain executory contracts and unexpired leases (the “Assigned Contracts”)

identified in the Notice of Debtor’s Intent to Assume and Assign Certain Unexpired Leases and

Executory Contacts and Setting Forth Cure Amounts (Doc. No. 260) (the “Cure Notice”), which

such list may be modified prior to the effective date of the Plan to remove any Assigned Contract

or to add Additional Contracts (as defined below). The Cure Amount associated with the Assigned

Contracts are set forth opposite each such Assigned Contract on Schedule 1 to the Cure Notice,

except with respect to the Cure Amount for the executory contract with KONE, Inc., which the

Debtor and KONE, Inc. agree shall be $341.59. To the extent any Assigned Contract is not an

executory contract within the meaning of section 365 of the Bankruptcy Code, it shall be

transferred to the Purchaser or Back-Up Purchaser, as the case may be, in accordance with the

terms of the Agreement.

       KK.      The assumption and assignment of the Assigned Contracts, as may be modified

pursuant to the terms of this Sale Order and the Agreements, is integral to the Sale and is in the

best interest of the Debtor and its estate, its creditors, and all of the parties in interest, and

represents the reasonable exercise of sound and prudent business judgment by the Debtor.

       LL.      The Purchasers have demonstrated adequate assurance of future performance with

respect to the Assigned Contracts pursuant to section 365(b)(1)(C) of the Bankruptcy Code that

are being assumed and assigned to the Purchaser or the Back-Up Purchaser, as the case may be,

pursuant to the terms of the Agreements. Except as provided in the Agreements, the Assigned

Contracts are assignable notwithstanding any provisions contained therein to the contrary.


                                                 15
          Case 6:20-bk-03799-KSJ          Doc 316       Filed 03/25/21     Page 16 of 81




       MM. Pursuant to the terms of the Agreements, Purchaser or Back-Up Purchaser, as the

case may be, shall pay the Cure Amounts related to the Assigned Contracts and such payment shall

constitute (a) the cure of any default existing prior to the Closing Date with respect to the Assigned

Contracts, within the meaning of Bankruptcy Code sections 365(b)(1)(A) and 365(f)(2)(A) and (b)

compensation or adequate assurance of compensation to any Contract Counterparty for any actual

pecuniary loss to such party resulting from a default prior to the date hereof with respect to the

Assigned Contracts, within the meaning of Bankruptcy Code sections 365(b)(1)(B) and

365(f)(2)(A). The Court finds that such payment of Cure Amounts is reasonable and appropriate

and is deemed to fully satisfy the Debtor’s obligations under section 365(b) and 365(f) of the

Bankruptcy Code.

       NN.     If and to the extent the Purchaser or Back-Up Purchaser elects to seek to have the

Debtor assume and assign to it any executory contracts or unexpired leases other than the Assigned

Contracts (the “Additional Contracts”), then the Purchaser or Back-Up Purchaser shall provide

notice, and file a copy of such notice with this Court, to any such Additional Contract counterparty

of such Purchaser’s intent to assume and assign such Additional Contracts, which notice shall

include the proposed Cure Amount related to such Additional Contract. In the event a counterparty

objects to the Purchaser’s assumption and assignment of an Additional Contract, then the

Purchaser and the Debtor shall seek relief from the Court on or before the effective date of the

Plan. The Court will conduct a preliminary hearing with respect to the Additional Contracts, if

necessary, at the Further Hearing (as defined below).

       OO.     For avoidance of doubt and other than with respect to the Cure Amounts associated

with the Assigned Contracts, the proposed Cure Amounts set forth in the Debtor’s Cure Notice, as

modified herein, shall be without prejudice to any counterparty thereto asserting any claims against




                                                 16
            Case 6:20-bk-03799-KSJ         Doc 316      Filed 03/25/21     Page 17 of 81




the Debtor’s estate, including rejection damage claims, and shall not be binding on any

counterparty thereto or any other party for any other purpose in the Chapter 11 Case or otherwise.

Furthermore, the failure of any party to object to the proposed Cure Amounts for contracts that are

not Assigned Contracts shall not be deemed a waiver of any rights or claims that such party may

otherwise be entitled to or entitled to assert under any contract or under applicable bankruptcy or

non-bankruptcy law.

                              Sound Business Purpose for the Sale

        PP.     Good and sufficient reasons for approval of the Agreements and the Sale have been

articulated by the Debtor. The Debtor has demonstrated both (a) good, sufficient, and sound

business purposes and justifications for approving the Agreements, and (b) compelling

circumstances for the Sale outside the ordinary course of business, pursuant to Bankruptcy Code

sections 363(b) and 1146, in that, among other things, the immediate consummation of the Sale to

Purchaser or Back-Up Purchaser, as the case may be, is necessary and appropriate to maximize the

value of the Debtor’s estate, and the Sale will provide the means for the Debtor to maximize

distributions to creditors.

                       Compelling Circumstances for an Immediate Sale

        QQ.     To maximize the value of the Hotel Property and preserve the viability of the

business to which the Hotel Property relates, it is essential that the Sale of the Hotel Property occur

within the time constraints set forth in the Agreements. Time is of the essence in consummating

the Sale.

        RR.     The Sale does not constitute a sub rosa or de facto chapter 11 plan for which

approval has not been sought without the protections that a disclosure statement would afford, as

it does not and does not propose to (i) impair or restructure existing debt of, or equity interests in,

the Debtor, (ii) impair or circumvent voting rights with respect to any plan proposed by the Debtor,


                                                  17
           Case 6:20-bk-03799-KSJ         Doc 316      Filed 03/25/21      Page 18 of 81




including the Plan, (iii) circumvent chapter 11 plan safeguards, such as those set forth in

Bankruptcy Code sections 1125 and 1129, or (iv) classify claims or equity interests, compromise

controversies, or extend debt maturities. Accordingly, the Sale neither impermissibly restructures

the rights of the Debtor’s creditors, nor impermissibly dictates a liquidating chapter 11 plan for the

Debtor.

                Sale Pursuant to Debtor’s First Amended Plan of Liquidation

       SS.     Concurrently with the Sale Hearing, the Court held a hearing to consider

confirmation of the Plan. The Plan contemplates the Sale of the Hotel Property, as a necessary

and integral component to the Plan, and prescribes the procedures by which the proceeds of the

Sale shall be distributed to all creditors and interest holders. The Court confirmed the Plan, as

announced in open court, and will enter a written Order confirming the Plan (the “Confirmation

Order”).

       TT.     The Plan provides, among other things, that to the fullest extent permitted by

section 1146(a) of the Bankruptcy Code, any transfer of property under the Plan, including the

Sale of the Hotel Property, shall not be subject to any document recording tax, stamp tax,

conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax,

mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or

recording fee, or other similar tax or governmental assessment, and that, upon entry of the

Confirmation Order, the appropriate state or local governmental officials or agents shall forego the

collection of any such tax or governmental assessment.

       UU.     This Sale Order therefore incorporates the provisions of section 1146(a) of the

Bankruptcy Code with respect to the Sale of the Hotel Property as set forth in the Agreements.

The Sale of the Hotel Property and the Transactions are integral and necessary components to the




                                                 18
            Case 6:20-bk-03799-KSJ        Doc 316      Filed 03/25/21     Page 19 of 81




Plan and to confirmation thereof. Accordingly, the Sale of the Hotel Property and the Transactions

are deemed to be “under the Plan” for purposes of section 1146(a) of the Bankruptcy Code.

       IT IS HEREBY ORDERED THAT:

       1.      Relief Granted. The Sale Motion is GRANTED. The relief requested in the Sale

Motion and the Transactions are approved for the reasons set forth in this Sale Order and on the

record of the Sale Hearing, which are incorporated herein as if fully set forth in this Sale Order.

       2.      Objections Overruled. Except as otherwise provided herein, all objections to the

Sale Motion and the relief requested therein that have not been withdrawn, waived, or settled by

the terms of this Sale Order, including, without limitation, any and all reservations of rights

included in such objections or otherwise, are hereby denied and overruled on the merits, with

prejudice. Those parties who did not object, or withdrew their objections, to the Sale Motion are

deemed to have consented to the Sale of the Hotel Property as provided for herein pursuant to

Bankruptcy Code section 363(f)(2). All objections to the assumption and assignment of the

Assigned Contracts, including, but not limited to Cure Amounts and adequate assurance in

connection therewith, that have not been withdrawn, waived, or settled by the terms of this Sale

Order are hereby denied and overruled on the merits, with prejudice.

       3.      Objection of Orange County Tax Collector Sustained. The Limited Objection

of Scott Randolph, Orange County Tax Collector, to Debtor’s Motion for Entry of an Order

Approving the Sale of the Debtor’s Hotel Property Free and Clear of All Liens, Claims,

Encumbrances, and Interests (Doc. No. 278) filed by Scott Randolph, Orange County Tax

Collector (the “Tax Collector”), is sustained. Notwithstanding anything else contained herein to

the contrary, the Debtor shall pay the 2020 real property and tangible personal property taxes in

full, plus any statutory interest and fees, at closing of the Sale pursuant to the Plan. In addition,




                                                 19
            Case 6:20-bk-03799-KSJ        Doc 316      Filed 03/25/21     Page 20 of 81




the sale of the real and personal property subject to tax shall be subject to, and not free and clear

of the Tax Collector’s liens for real and personal property taxes for the year 2021 and subsequent

years, which lien is defined as a Permitted Exception under the Agreements.

       4.      Prior Findings and Conclusions Incorporated. This Court’s findings of fact and

conclusions of law set forth in the Bid Procedures Order are incorporated herein by reference.

       5.      Sale Order and Agreements Binding on All Parties. This Sale Order and the

Agreements shall be binding in all respects upon all creditors (including all of their respective

successors, assigns, and representatives) of and holders of equity interests in the Debtor (whether

known or unknown), agents, trustees and collateral trustees, holders of Interests in, against, or on

the Hotel Property, or any portion thereof, all Contract Counterparties and any other non-Debtor

parties to any contracts with the Debtor (whether or not assigned), the Debtor, all successors and

assigns of the Debtor, and any subsequent trustees appointed in the Bankruptcy Case or upon a

conversion of the Bankruptcy Case to a case under chapter 7 of the Bankruptcy Code and shall not

be subject to rejection or unwinding. Nothing in the Plan or the Confirmation Order, any order

approving the wind down or dismissal of the Bankruptcy Case, or any order entered upon the

conversion of the Bankruptcy Case to a case under chapter 7 of the Bankruptcy Code or otherwise

shall conflict with or derogate from the provisions of the Agreements or this Sale Order.

                                  Approval of the Agreements

       6.      Agreements Approved. The Agreements, the exhibits thereto and all other

ancillary documents, and all of the terms and conditions thereof, are hereby approved.

       7.      Authorization to Consummate Transactions. Pursuant to Bankruptcy Code

sections 363(b) and (f), the Debtor is authorized, empowered, and directed to take any and all

actions necessary or appropriate to (a) consummate the Sale and the Transactions pursuant to and

in accordance with the terms and conditions of the Agreements, (b) close the Sale and the


                                                 20
            Case 6:20-bk-03799-KSJ        Doc 316     Filed 03/25/21     Page 21 of 81




Transactions as contemplated in the Agreements and this Sale Order, and (c) execute and deliver,

perform under, consummate, implement, and fully close the Agreements, including the assumption

and assignment to Purchaser or Back-Up Purchaser, as the case may be, of the Assigned Contracts,

in accordance with the procedures set forth in the Agreements and this Sale Order, together with

additional instruments and documents that Purchaser or Back-Up Purchaser, as the case may be,

may deem reasonably necessary or desirable to implement the Agreements, the Sale, and the

Transactions.

                                 Transfer of the Hotel Property

       8.       Transfer of the Hotel Property Authorized. Pursuant to Bankruptcy Code

sections 105(a), 363(b), and 363(f), the Debtor is authorized and directed to transfer title to the

Hotel Property to Purchaser or the Back-Up Purchaser, as the case may be, on the applicable

Closing Date, and such transfer shall constitute a legal, valid, binding, and effective transfer of

such Hotel Property and shall vest Purchaser or the Back-Up Purchaser, as the case may be, with

title to the Hotel Property, subject to the terms of the Agreements and this Sale Order.

Notwithstanding anything to the contrary herein or in the Agreements, the Purchasers may

immediately terminate the Agreements and shall be entitled to a return of their applicable Deposit

(as defined in the Agreements) if this Sale Order is withdrawn for any reason.

       9.       Direction to Surrender or Turn Over Hotel Property by Third Parties. Except

as otherwise agreed by Purchasers, all persons and entities that are in possession of any of the

Hotel Property on the Closing Date shall surrender possession of such Hotel Property to Purchaser

or the Back-Up Purchaser, as the case may be, or their designee as soon as practicable and no later

than the applicable Closing Date. The Purchaser or Back-Up Purchaser, as the case may be, shall

take possession of the Hotel Property “as is/where is” and pay all costs directly and reasonably

associated with taking possession of the Hotel Property and, if applicable, de-identifying the Hotel


                                                21
          Case 6:20-bk-03799-KSJ           Doc 316      Filed 03/25/21     Page 22 of 81




as a Crowne Plaza Hotel. On the Closing Date, each of the Debtor’s creditors are authorized,

ordered, and directed to execute such documents and take such other actions as Purchaser or Back-

Up Purchaser, as the case may be, or Debtor may deem reasonably necessary to release their

Interests in the Hotel Property, if any, as such Interests may have been recorded or may otherwise

exist. All persons are hereby forever prohibited and enjoined from taking any action that would

adversely affect or interfere with the ability of the Debtor to sell and transfer the Hotel Property to

Purchasers in accordance with the terms of the Agreement and this Sale Order. The Court

specifically reserves jurisdiction to enter appropriate orders requiring parties to comply with their

obligation to turnover Hotel Property to the Purchaser or Back-Up Purchaser, as the case may be.

Except as otherwise expressly provided herein, following the Closing (as defined in the

Agreement), no holder of any Claim or Interest shall interfere with Purchaser’s or Back-Up

Purchaser’s, as the case may be, title to or use or enjoyment of the Hotel Property based on or

related to any Claim or Interest or based on any actions or omissions by the Debtor, including any

actions or omissions the Debtor may take in this chapter 11 case.

       10.     Transfer Free and Clear of Interests. Upon the Closing, and except for the

Permitted Exceptions specifically set forth in the Agreements, which shall be assumed by

Purchasers, the transfer of the Hotel Property to Purchaser or the Back-Up Purchaser, as the case

may be, shall be free and clear of all Interests of any kind or nature whatsoever, including, without

limitation, (a) successor or successor-in-interest liability, (b) Claims, and (c) any and all

Designated Contracts (as defined in the Agreements) not assumed and assigned to Purchaser or

Back-Up Purchaser, as the case may be, pursuant to the terms of the Agreements, with all such

Interests to attach to the proceeds received by the Debtor ultimately attributable to the Hotel

Property against, or in, which such Interests are asserted, subject to the terms thereof, with the




                                                  22
          Case 6:20-bk-03799-KSJ           Doc 316      Filed 03/25/21     Page 23 of 81




same validity, force, and effect, and in the same order of priority, which such Interests now have

against the Hotel Property, subject to any rights, claims, and defenses that the Debtor or its estate,

as applicable, may possess with respect thereto.

       11.     Legal, Valid, and Marketable Transfer with Permanent Injunction. The

transfer of the Hotel Property to Purchaser or Back-Up Purchaser, as the case may be, upon the

Closing pursuant to the Agreements constitutes a legal, valid, and effective transfer of good and

marketable title of the Hotel Property, and vests, or will vest, as of the Closing Date, Purchaser or

Back-Up Purchaser, as the case may be, with all right, title, and interest to the Hotel Property, free

and clear of all Interests (other than Permitted Exceptions), and all such Interests shall attach to

the proceeds of the Sale received by the Debtor ultimately attributable to the specific Hotel

Property, in the same order of priority, with the same validity, force, and effect that such Interests

had prior to the Sale in such specific Hotel Property (subject to any claims and defenses the Debtor

and its estate may possess with respect thereto). Except as provided in the Agreements with respect

to Permitted Exceptions, all Persons holding Interests or Claims of any kind or nature whatsoever

against the Debtor or the Hotel Property, the operation of the Hotel Property prior to the Closing

Date, the Auction or the Sale are hereby and forever barred, estopped, and permanently enjoined

from asserting against Purchaser or Back-Up Purchaser, as the case may be, their successors or

assigns, their property, or the Hotel Property, any claim, interest, or liability existing, accrued, or

arising prior to the Closing.

       12.     Recording Offices and Releases of Interests. On the Closing Date, this Sale Order

shall be construed and shall constitute for any and all purposes a full and complete assignment,

conveyance, and transfer of the Hotel Property or a bill of sale transferring good and marketable title

of the Hotel Property to Purchaser or Back-Up Purchaser, as the case may be. This Sale Order is




                                                  23
           Case 6:20-bk-03799-KSJ           Doc 316      Filed 03/25/21      Page 24 of 81




and shall be effective as a determination that, on the Closing Date, all Interests of any kind or nature

whatsoever existing as to the Hotel Property prior to the Closing date, other than Permitted

Exceptions, or as otherwise provided in this Sale Order, shall have been unconditionally released,

discharged, and terminated, and that the conveyances described herein have been affected, and all

such Interests will attach to the proceeds of the Sale received by the Debtor ultimately attributable

to the Hotel Property, in the same order of priority, with the same validity, force, and effect that such

Interests had prior to the Sale (subject to any claims and defenses the Debtor and its estate may

possess with respect thereto). This Sale Order is and shall be binding upon and govern the acts of all

persons, including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,

governmental departments, secretaries of state, federal and local officials, and all other persons who

may be required by operation of law, the duties of their office, or contract, to accept, file, register or

otherwise record or release any documents or instruments, or who may be required to report or insure

any title or state of title in or to any lease; and each of the foregoing persons is hereby directed to

accept for filing any and all of the documents and instruments necessary and appropriate to

consummate the transactions contemplated by the Agreements. Each and every federal, state, and

local governmental agency or department is hereby directed to accept any and all documents and

instruments necessary and appropriate to consummate the transactions contemplated by the

Agreements. A certified copy of this Sale Order may be: (a) filed with the appropriate clerk; (b)

recorded with the recorder; and/or (c) filed or recorded with any other governmental agency to act

to cancel any Interests against the Hotel Property, other than the Permitted Exceptions.

        13.     Continuation of Existing Approvals. To the fullest extent permitted by applicable

law, the Purchaser or Back-Up Purchaser, as the case may be, shall be authorized, as of the Closing




                                                   24
          Case 6:20-bk-03799-KSJ          Doc 316      Filed 03/25/21     Page 25 of 81




Date, to operate under any license, permit, registration, and governmental authorization or

approval of the Debtor with respect to the Hotel Property (subject, in each case, to the terms of the

Agreements), other than the License Agreement between the Debtor and Holiday Hospitality

Franchising, Inc., and all such licenses, permits, registrations, and governmental authorizations or

any other approvals are deemed to have been, and hereby are, directed to be transferred to the

Purchaser or Back-Up Purchaser, as the case may be, as of the Closing Date. All existing licenses

or permits applicable to the business, other than the License Agreement, shall remain active, in

place, and, as applicable, shall be renewed for the Purchaser’s benefit until either new licenses and

permits are obtained or existing licenses and permits are transferred in accordance with applicable

administrative procedures. To the maximum extent permitted by section 525 of the Bankruptcy

Code, no governmental unit may revoke or suspend, or in any way challenge or fail to consent to

any renewal of any permit or license relating to the operation of the Hotel Property because of the

filing or pendency of the Debtor’s chapter 11 case or the consummation of the Transactions.

       14.     Cancellation of Third-Party Interests. If any person or entity which has filed

statements or other documents or agreements evidencing Interests on or in all or any portion of the

Hotel Property (other than Permitted Exceptions) has not delivered to the Debtor prior to the

Closing, in proper form for filing and executed by the appropriate parties, termination statements,

instruments of satisfaction, releases of liens and easements, and any other documents necessary

for the purpose of documenting the release of all Interests that such person or entity has or may

assert with respect to all or a portion of the Hotel Property, then the Debtor and Purchasers are

authorized to execute and file such statements, instruments, releases and other documents on behalf

of such person or entity with respect to the Hotel Property. Notwithstanding the foregoing, subject

to the satisfaction or waiver of the conditions precedent to Closing set forth in the Agreement, the




                                                 25
          Case 6:20-bk-03799-KSJ          Doc 316     Filed 03/25/21     Page 26 of 81




provisions of this Sale Order authorizing the transfer of the Hotel Property free and clear of all

Interests (other than Permitted Exceptions) shall be self-executing, and it shall not be, or be

deemed, necessary for any person or entity to execute or file releases, termination statements,

assignments, consents, or other instruments in order for the provisions of this Sale Order to be

implemented.

                     Assumption and Assignment of Assigned Contracts

       15.     Approval of Assumption and Assignment. The Debtor is authorized to assume

and assign the Assigned Contracts to the Purchaser or Back-Up Purchaser, as the case may be, as

of the Closing Date pursuant to sections 363 and 365 of the Bankruptcy Code.

       16.     The Assigned Contracts shall be transferred to, and remain in full force and effect

for the benefit of, the Purchaser or Back-Up Purchaser, as the case may be, in accordance with

their respective terms, notwithstanding (a) any provision in any such Assigned Contract (including

those of the type described in sections 365(b)(2) and (f) of the Bankruptcy Code) that prohibits,

restricts, or conditions such assignment or transfer or (b) any default by the Debtor under any such

Assigned Contract or any disputes between the Debtor and a Contract Counterparty with respect to

any such Assigned Contract. In particular, upon the assumption and assignment of the Assigned

Contracts: (i) any provisions in any Assigned Contract that restrict, prohibit, or condition the

assignment of such Assigned Contract or allow the Contract Counterparty to such Assigned

Contract to terminate, recapture, impose any penalty, condition on renewal or extension or modify

any term or condition upon the assignment of such Assigned Contract constitute unenforceable anti-

assignment provisions that are void and of no force and effect; and (ii) each party to an Assigned

Contract is forever barred, estopped, and permanently enjoined from asserting against Purchaser

Back-Up Purchaser, as the case may be, or their property or affiliates, or successors and assigns,

any breach or default under any Assigned Contract, any claim of lack of consent relating to the


                                                26
          Case 6:20-bk-03799-KSJ           Doc 316      Filed 03/25/21      Page 27 of 81




assignment thereof, or any counterclaim, defense, setoff, right of recoupment or any other matter

for such Assigned Contract or with regard to the assumption and assignment therefore pursuant to

the Agreements or this Sale Order. Upon the payment of the applicable Cure Amount, if any, the

Assigned Contracts will remain in full force and effect, and no default shall exist under the Assigned

Contracts nor shall there exist any event or condition which, with the passage of time or giving of

notice, or both, would constitute such a default. As of the Closing Date, the Purchaser or Back-Up

Purchaser, as the case may be, shall be fully and irrevocably vested with all right, title, and interest

of the Debtor under the Assigned Contracts.

       17.     Pursuant to sections 365(b)(1)(A) and (B) of the Bankruptcy Code, and except as

otherwise provided by this Sale Order and the Agreements, the Debtor shall promptly pay the Cure

Amount relating to any Assigned Contract, if any, as set forth in the Cure Notice served by the

Debtor on each Contract Counterparty (as modified herein or as may be modified in accordance

with this Sale Order and the Agreements), or as determined by mutual agreement between the

Debtor and a Contract Counterparty, or as determined by the Court, following notice and a hearing,

in connection herewith.

       18.     Section 365(k). Upon the Closing and the payment of the applicable Cure Amount,

Purchaser or Back-Up Purchaser, as the case may be, shall be deemed to be substituted for the

Debtor as a party to the applicable Assigned Contracts and the Debtor and its estate shall be

relieved, pursuant to section 365(k) of the Bankruptcy Code, from any further liability under the

Assigned Contracts.

       19.     No Fees. There shall be no rent accelerations, assignment fees, increases, or any

other fees charged to Purchasers or the Debtor as a result of the assumption and assignment of the

Assigned Contracts.




                                                  27
          Case 6:20-bk-03799-KSJ           Doc 316      Filed 03/25/21      Page 28 of 81




       20.        Injunction. Pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code,

other than the right to payment of the applicable Cure Amount, if any, all Contract Counterparties

to the Assigned Contracts are forever barred and permanently enjoined from raising or asserting

against the Debtor or the Purchaser or Back-Up Purchaser, as the case may be, any assignment fee,

default, breach or claim, or pecuniary loss arising under or related to the Assigned Contracts

existing as of the Petition Date or any assignment fee or condition to assignment arising by reason

of the Closing.

       21.        No Further Debtor Liability. Except as provided in the Agreements or in this Sale

Order, after the Closing, the Debtor and its estate shall have no further liabilities or obligations

with respect to any Assigned Contracts or Permitted Exceptions, and all holders of such Claims

are forever barred and estopped from asserting such Claims against the Debtor, its successors or

assigns, its property, or the Debtor’s estates.

       22.        No Waiver of Rights. The failure of the Debtor or either of the Purchasers to

enforce, at any time, one or more terms or conditions of any Assigned Contracts shall not be a

waiver of any such terms or conditions, or of the Debtor’s or Purchasers’ rights to enforce every

term and condition of the Assigned Contracts.

                             Prohibition of Actions Against Purchaser

       23.        No Successor Liability. Except for the Permitted Exceptions, or as otherwise

expressly provided for in this Sale Order or the Agreement, the Purchaser or Back-Up Purchaser,

as the case may be, and their affiliates shall not assume or be responsible for any liability or other

obligation of the Debtor arising under or related to any of the Hotel Property including, without

limitation, under any theory of antitrust, environmental, successor, or transfer reliability, labor law,

de facto merger, mere continuation, or substantial continuity, whether known or unknown as of

the Closing Date, now existing, or hereafter arising, whether fixed or contingent, whether asserted


                                                  28
           Case 6:20-bk-03799-KSJ          Doc 316      Filed 03/25/21     Page 29 of 81




or unasserted, whether legal or equitable, with or liquidated or unliquidated, including, without

limitation, liabilities on account of warranties, intercompany loans, environmental liabilities, and

any taxes arising, accruing, or payable under, out of, in connection with, or in any way relating to

the operation of any of the Hotel Property prior to the Closing. The Purchasers and their affiliates

shall not be deemed as a result of the Sale, to (a) be a legal successor to the Debtor or its estate by

any theory of law or equity, (b) have, de facto or otherwise, merged with or into the Debtor, or (c)

be an alter ego or a mere continuation or substantial continuation or successor of the Debtor in any

respect.

       24.     Actions Against Purchasers Enjoined. Except with respect to Permitted

Exceptions, or as otherwise permitted by the Agreements or this Sale Order, all persons and

entities, including, without limitation, all debt security holders, equity security holders,

governmental, tax, and regulatory authorities, lenders, trade creditors, litigation claimants, and

other creditors, holding Interests of any kind or nature whatsoever against, or in, all or any portion

of the Hotel Property, arising under, out of, in connection with, or in any way relating to, the

Debtor, the Hotel Property, the operation of the Debtor’s business prior to the Closing Date, or the

transfer of the Hotel Property to Purchaser, hereby are forever barred, estopped, and permanently

enjoined from asserting against Purchaser or Back-Up Purchaser, as the case may be, or any of

their affiliates, successors, or assigns, or their property or the Hotel Property, such persons’ or

entities’ Interests in and to the Hotel Property, including, without limitation, the following actions

against Purchaser or the Back-Up Purchaser, as the case may be, or their affiliates, or their

successors, assets, or properties: (a) commencing or continuing in any manner any action or other

proceeding in any manner or place, that does not comply or is inconsistent with the provisions of

this Sale Order or other orders of this Court, or the agreements or actions contemplated or taken




                                                  29
          Case 6:20-bk-03799-KSJ          Doc 316        Filed 03/25/21   Page 30 of 81




in respect thereof; (b) enforcing, attaching, collecting, or recovering in any manner any judgment,

award, decree, or other order; (c) creating, perfecting, or enforcing any Lien or other Claim; (d)

asserting any set off, right of subrogation, or recoupment of any kind; or (e) revoking, terminating,

or failing or refusing to transfer or renew any license, permit, or authorization to operate any of

the Hotel Property or conduct any of the business operated with the Hotel Property.

                                         Other Provisions

       25.     Effective Immediately. For cause shown, pursuant to Bankruptcy Rules 6004(h),

6006(d), and 7062(g), this Sale Order shall not be stayed and shall be effective immediately upon

entry, and the Debtor and Purchaser or Back-Up Purchaser, as the case may be, are authorized to

close the Sale immediately upon entry of this Sale Order. The Debtor and Purchaser or Back-Up

Purchaser, as the case may be, may consummate the Agreement or the Back-Up Agreement, as

applicable, at any time after entry of this Sale Order by waiving any and all closing conditions set

forth in the Agreements that have not been satisfied and by proceeding to close the Sale without

any notice to the Court or any party in interest.

       26.     Access to Books, Records and Personnel. Following the Closing of the Sale, for

a period of 180 days thereafter, the Debtor, the Liquidating Debtor, and the Liquidating Trustee

(as defined in the Plan) shall have, and Purchaser or Back-Up Purchaser, as the case may be, shall

provide, reasonable access to the Seller’s books and records (at reasonable times during normal

business hours), to the extent they are included in the Hotel Property transferred to Purchaser or

Back-Up Purchaser, as the case may be, as part of the Sale. Additionally, following the Closing,

to the extent that Purchaser or Back-Up Purchaser, as the case may be, employs any management

level employees of Seller, Purchaser agrees that such employees may, while in the employ of

Purchaser or Back-Up Purchaser, as the case may be, assist in the wind-down activities for Seller;

provided, that, such assistance does not materially interfere with, hinder or delay such management


                                                    30
          Case 6:20-bk-03799-KSJ          Doc 316     Filed 03/25/21     Page 31 of 81




level employee’s discharge of his or her employment duties to Purchaser or Back-Up Purchaser.

In connection with the foregoing, the Purchaser or Back-Up Purchaser, as the case may be, may,

in its sole discretion, assess the costs incurred by the Purchaser or Back-Up Purchaser, as the case

may be, in connection with the provision of access to such books, records, and personnel, against

the Debtor, the Liquidating Debtor, or the Liquidating Trustee (as applicable).

       27.     Sale Transactions Exempt Under Section 1146(a).              To the fullest extent

permitted by section 1146(a) of the Bankruptcy Code, and pursuant to the Confirmation Order, the

transfer of the Hotel Property as contemplated in the Agreements and pursuant to the Transactions

is deemed to have arisen under the Plan, and is a necessary and integral part of the Plan, and,

accordingly, such transfer and Transactions shall not be subject to any documentary stamps on the

deed and any mortgage; intangible tax on any mortgage; any real estate transfer, mortgage

recording, sales, use, or other similar tax, stamp tax, conveyance fee, intangibles or similar tax,

mortgage tax, stamp act, Uniform Commercial Code filing or recording fee, regulatory filing or

recording fee, or other similar tax or governmental assessment, and that, upon entry of the

Confirmation Order, the appropriate state or local governmental officials or agents shall forego the

collection of any such tax or governmental assessment.

       28.     Closing Statement. The Liquidating Debtor or Liquidating Trustee shall file with

the Court a true and correct copy of the closing statement for the Sale no later than ten (10) days

after the Closing Date.

       29.     Auctioneer Report. Auctioneer is directed to file an itemized statement pursuant

to Bankruptcy Rule 6004(f)(1).

       30.     Bulk Sales Law. No bulk sales law or any similar law of any state or other

jurisdiction applies in any way to the Sale.




                                                31
           Case 6:20-bk-03799-KSJ         Doc 316      Filed 03/25/21     Page 32 of 81




         31.   Release of Initial Deposits. Upon the entry of this Sale Order, Fidelity National

Title, as Escrow Agent, is authorized and directed to disburse the Initial Deposits made by all

Bidders that are not the Purchaser or the Back-Up Purchaser. Upon release of such Initial Deposits,

Fidelity National Title shall be discharged of any duties or liability owed to such parties under the

Bid Procedures Order and the Escrow Agreements.

         32.   Agreement Approved in Entirety. The failure specifically to include any

particular provision of the Agreements in this Sale Order shall not diminish or impair the

effectiveness of such provision, it being the intent of this Court that the Agreements be authorized

and approved in their entirety.

         33.   Modifications to Agreement. The Agreements and any related agreements,

documents or other instruments may be modified, amended, or supplemented by the parties thereto

and in accordance with the terms thereof, in a writing signed by such parties, without further order

of this Court, provided that any such modification, amendment or supplement does not have a

material adverse effect on the Debtor’s estate.

         34.   Rights of Holiday Hospitality Franchising. Notwithstanding any provision(s) of

this Sale Order to the contrary, nothing in this Sale Order shall affect the rights of Holiday

Hospitality Franchising, LLC (“HHF”), under, with respect to, or related to the License Agreement

(as defined in the Agreements), and the terms, conditions, and obligations set forth in paragraph

11 of the Agreements, may not be modified or impaired in any way without the express written

consent of HHF. The assumption of the License Agreement by the Debtor, and the termination of

the License Agreement after the closing of the Sale, are further addressed in the Confirmation

Order.




                                                  32
          Case 6:20-bk-03799-KSJ          Doc 316     Filed 03/25/21     Page 33 of 81




       35.     Enforcement.      The terms of the Agreements and the Transactions may be

specifically enforced against and are binding upon, and not subject to rejection or avoidance by,

the Debtor.

       36.     Standing. The transactions authorized herein shall be of full force and effect,

regardless of any Debtor’s lack of good standing in any jurisdiction in which such Debtor is formed

or authorized to transact business.

       37.     Authorization to Effect Order. The Debtor is authorized to take all actions

necessary to effect the relief granted pursuant to this Sale Order in accordance with the Sale

Motion.

       38.     Automatic Stay. The automatic stay pursuant to Bankruptcy Code section 362 is

hereby modified and lifted with respect to the Debtor and Purchaser or Back-Up Purchaser, as the

case may be, to the extent necessary, without further order of this Court, to (a) allow Purchaser or

Back-Up Purchaser to deliver any notice provided for in the Agreement, (b) allow Purchaser or

Back-Up Purchaser to take any and all actions permitted under the Agreements in accordance with

the terms and conditions thereof, and (c) allow HHF to take any actions to enforce its rights and

remedies with respect to the License Agreement (as defined in the Agreements) to the extent

permitted by the Confirmation Order.

       39.     No Other Bids. No further bids or offers for the Hotel Property shall be considered

or accepted by the Debtor after the date hereof unless the Sale to Purchaser or the Back-Up

Purchaser are not consummated or otherwise do not occur in accordance with the Agreements or

its related documents.

       40.     Order to Govern. To the extent that this Sale Order is inconsistent with any prior

order entered or pleading filed in the Bankruptcy Case, the terms of this Sale Order shall govern.




                                                33
          Case 6:20-bk-03799-KSJ          Doc 316     Filed 03/25/21    Page 34 of 81




To the extent there are any inconsistencies between the terms of this Sale Order and the

Agreements (including all ancillary documents executed in connection therewith), the terms of this

Sale Order shall govern.

       41.     Retention of Jurisdiction. The Court shall retain jurisdiction to interpret and

enforce this Sale Order and to adjudicate any disputes arising from or relating to the Agreements,

the Transactions, or any other matters pertaining to the Sale.

       42.     Notice of Further Hearing/Status Conference. The Court shall conduct a further

hearing/status conference (the “Further Hearing”) in this case April 21, 2021 at 2:30 p.m. in order

to (i) receive an update on the closing of the Transactions under the Agreement, (ii) consider the

Assignment Motion, if applicable, and (iii) receive a general status report from the Debtor.


                                                ###

Attorney Christopher R. Thompson is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and file a proof of service with 3 days of entry of this Order.




                                                34
              Case 6:20-bk-03799-KSJ   Doc 316   Filed 03/25/21   Page 35 of 81




45222492 v5
Case 6:20-bk-03799-KSJ   Doc 316   Filed 03/25/21   Page 36 of 81




       Exhibit A
              Case
              Case6:20-bk-03799-KSJ
                   6:20-bk-03799-KSJ Doc
                                     Doc316
                                         293 Filed
                                             Filed03/25/21
                                                   03/17/21 Page
                                                            Page37
                                                                 1 of
                                                                   of22
                                                                      81




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:

UNIVERSAL TOWERS CONSTRUCTION,                              CASE NO. 6:20-bk-03799-KSJ
INC.,                                                       Chapter 11

      Debtor.
______________________________________/
                                      NOTICE OF FILING

          Debtor, Universal Towers Construction, Inc., by and through its undersigned counsel,

hereby gives notice of filing of the attached Purchase and Sale Agreement between Universal

Towers Construction, Inc. and MAC New Opportunities, LLC.


                                                    /s/ Christopher R. Thompson
                                                    Eric S. Golden
                                                    Florida Bar No. 146846
                                                    Email: egolden@burr.com
                                                    Christopher R. Thompson
                                                    Florida Bar No. 0093102
                                                    Email: crthompson@burr.com
                                                    BURR & FORMAN, LLP
                                                    200 S. Orange Ave., Suite 800
                                                    Orlando, Florida 32801
                                                    Phone: (407) 540-6600
                                                    Attorneys for Debtor


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 17, 2021, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send electronic notice to all parties

registered to receive electronic notice.

                                                    /s/ Christopher R. Thompson
                                                    Christopher R. Thompson




45215653 v1
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case
                           Case6:20-bk-03799-KSJ
                                6:20-bk-03799-KSJ Doc
                                                  Doc316
                                                      293 Filed
                                                          Filed03/25/21
                                                                03/17/21 Page
                                                                         Page38
                                                                              2 of
                                                                                of22
                                                                                   81
            THIS AGREEMENT WILL TAKE EFFECT UPON ENTRY OF THE SALE ORDER
            CONFIRMING THE SUCCESSFUL BID, AND WILL THEN BECOME BINDING ON THE
            SUCCESSFUL BIDDER. BY SUBMITTING ITS BID AND PARTICIPATING IN THE AUCTION,
            EACH BIDDER BINDS ITSELF TO, AND BECOMES OBLIGATED TO EXECUTE AND
            PERFORM UNDER THIS AGREEMENT, IN THE EVENT THE BIDDER SUCCEEDS IN THE
            AUCTION OR IS DESIGNATED THE BACK-UP BIDDER. UNDERLINED TERMS IN THE
            FOREGOING STATEMENT ARE DEFINED BELOW IN THE TEXT OF THIS AGREEMENT.
            #


                                              PURCHASE AND SALE AGREEMENT

                                                             BETWEEN

                              UNIVERSAL TOWERS CONSTRUCTION, INC., a Florida Corporation,
                                       AS CHAPTER 11 DEBTOR IN POSSESSION

                                                              as Seller

                                                                AND

                            MAC NEW OPPORTUNITIES LLC, a Delaware Limited Liability Company


                                                              as Buyer




                                                 Property: 7800 Universal Boulevard

                                                        Orlando, Florida 32819
                                                              &"$'"%#%$
                                           Dated as of: _______________________, 2021




            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case
                           Case6:20-bk-03799-KSJ
                                6:20-bk-03799-KSJ Doc
                                                  Doc316
                                                      293 Filed
                                                          Filed03/25/21
                                                                03/17/21 Page
                                                                         Page39
                                                                              3 of
                                                                                of22
                                                                                   81
            #
            #

            OCDN KPM>C<N@ <I? N<G@ <BM@@H@IO (l`ak uAgreementv) ak entered into as of the Effective
            Date (defined below) between UNIVERSAL TOWERS CONSTRUCTION, INC., a Florida Corporation,
            Yk \]Zlgj af hgkk]kkagf (l`] uDebtorv gj uSellerv) Yf\ MAC NEW OPPORTUNITIES LLC, a Delaware
            Limited Liability Company (l`] uBuyerv), Buyer and Seller are sometimes collectively referred to below
            Yk l`] uPartiesv Yf\ ]Y[` af\ana\mYddq Yk Y uParty,v

                                                               RECITALS

                    WHEREAS, Debtor is the owner of the real property located at 7800 Universal Boulevard, Orlando,
            Florida 32819, together with all improvements thereon an\ Yhhmjl]fYf[]k l`]j]mflg* (l`] uLandv) o`a[`
            Land is described on -YJKDKU [)\ hereto.

                   WHEREAS, The Land is improved, and is operated, as a Crowne Plaza hotel containing 400 hotel
            jggek, M]^]j]f[]k Z]dgo lg l`] uHotelv e]Yf l`] `gl]d Zmkaf]kk gh]jYl]\ gf the Land.

                     WHEREAS, On July 3, 2020, Debtor filed a voluntary petition for relief under Chapter 11, Title
            // g^ l`] Pfal]\ NlYl]k >g\] (l`] uBankruptcy Codev) af l`] Pfal]\ NlYl]k =Yfcjmhl[q >gmjl ^gj l`]
            Middle District of Florida t JjdYf\g ?anakagf (l`] uBankruptcy Courtv), O`] [Yk] ak h]f\af_ af l`]
            Bankruptcy Court as Case No. 6:20-bk-03799-FNE (l`] uBankruptcy Casev), ?]Zlgjwk ZYfcjmhl[q ]klYl]
            ak j]^]jj]\ lg `]j]af Yk l`] uEstate,v

                    WHEREAS, On December 8, 2020, the Bankruptcy Court entered the Bid Procedures Order (as
            defined below), thereby authorizing the Debtor to sell the Hotel by auction pursuant to the Bid Procedures
            attached thereto as Exhibit A.

                    WHEREAS, On March 16, 2021, Debtor conducted the Auction and has designated the Buyer as
            the [check one]:

                       'The Successful Bidder

                       $ The Back-Up Bidder

                    WHEREAS, Debtor believes that it is in the best interests of the Estate to sell the Property (defined
            below) to Buyer, and the Buyer wishes to purchase the Property from the Debtor, all subject to the approval
            of the Bankruptcy Court and as more particularly provided below.

            NOW, THEREFORE, in consideration of the mutual covenants and agreements herein and for other good
            and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree
            as follows.

                                                             AGREEMENT

                 1. Definitions. In addition to all other defined terms contained in this Agreement, each term listed
                    below shall have the meaning prescribed for that term:

                           a. uAccounts Receivablev e]Yfk Ydd Yegmflk o`a[` N]dd]j ak ]flald]\ lg j][]an] ^jge l`]
                              Hotel operations but has not received as of the Closing, including, without limitation,
                              charges for the use or occupancy of any guest, conference, or banquet rooms or other
                              facilities at the Land, any restaurant, bar, or banquet services, or any other goods or services
                              provided by or on behalf of Seller at the Hotel, but expressly excluding all: (a) credit card
                              charges, checks, and other instruments which Seller has submitted for payment as of the
                              Closing; and (b) items of income otherwise prorated pursuant to this Agreement.

                                                                                                                    Page 2 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case
                           Case6:20-bk-03799-KSJ
                                6:20-bk-03799-KSJ Doc
                                                  Doc316
                                                      293 Filed
                                                          Filed03/25/21
                                                                03/17/21 Page
                                                                         Page40
                                                                              4 of
                                                                                of22
                                                                                   81
            #
            #

                           b. uAuctionv e]Yfk l`] dan] gfdaf]-only auction to be conducted pursuant to that certain Bid
                              Procedures Order and the Bid Procedures.

                           c. [*CEL-Up Bidv e]Yfk l`] f]pl `a_`]kl Yf\ Z]kl Za\ kmZeall]\ Yl l`] <m[lagf Y^l]j l`]
                              Successful Bid, in the amount of $35,600,000.00, as determined by the Seller in its sole
                              discretion

                           d. uBack-Up Bidderv e]Yfk l`] Za\\]j o`g l`] ?]Zlgj \]]ek lg `Yn] kmZeall]\ l`] =Y[c-
                              Up Bid.

                           e. uBid Procedures Orderv e]Yfk l`Yl []jlYaf Order (1) Approving Bidding Procedures for
                              PFC >?IC LD 1C@PLNVO 5LPCI <NLMCNPT& $)% >AFCBQIGKE 1?PCO PL 0LKBQAP .QAPGLK ?KB >?IC
                              Hearing, (3) Approving the Form and Manner of Notices, (4) Approving the Sale of the
                              Hotel Free and Clear of All Liens, Claims, and Encumbrances and Interests, (5) Approving
                              Assumption and Assignment Procedures, and (6) Granting Related Relief, which the
                              Bankruptcy Court entered on December 8, 2020 (Doc. No. 208) in the Bankruptcy Case.

                           f.   uBid Proceduresv e]Yfk l`gk] []jlYaf =a\ Kjg[]\mj]k Yhhjgn]\ Zq l`] =Yfcjmhl[q >gmjl
                                for the sale and auction of the Property pursuant to the Bid Procedures Order.

                           g. uBookingsv e]Yfk Ydd Zggcaf_k Yf\ j]k]jnYlagfk ^gj _m]kl* [gf^]j]f[]* Yf\ ZYfim]l jgoms
                              or other facilities at the Hotel as of the Closing, together with all deposits held by Seller
                              with respect thereto.

                           h. uClosingv k`Ydd e]Yf l`] [gfkmeeYlagf g^ l`] [gfn]qYf[] g^ l`] Kjgh]jlq (\]^af]\ Z]dgo)
                              to Buyer and receipt of the Purchase Price (also defined below) by Seller, and the
                              satisfaction or waiver of all other conditions for closing prescribed by this Agreement.

                           i.   uData Roomv e]Yfk the online data room maintained by Fisher Auction Company, which
                                contains material information with respect to the Property.

                           j.   uEffective Datev e]Yfk l`] \Yl] l`] NYd] Jj\]j ak ]fl]j]\ Zq l`] =Yfcjmhl[q >gmjl,

                           k. uEscrow Agentv e]Yfk Aa\]dalq IYlagfYd Oald] DfkmjYf[] >gehYfq,

                           l.   uGuest Ledgerv e]Yfk Ydd [`Yj_]k Y[[jm]\ lg l`] gh]f Y[[gmflk g^ Yfq _m]klk gj [mklge]jk
                                at the Hotel as of the Cut-Off Time (as defined below) for the use or occupancy of any
                                guest, conference, or banquet rooms or other facilities at the Hotel, any restaurant, bar, or
                                banquet services, or any other goods or services provided by or on behalf of Seller at the
                                Hotel.

                           m. uLienv e]Yfk uYfq afl]j]kl afv l`] Kjgh]jlq Yk mk]\ af N][lagf 141(^) g^ l`] =Yfcjmhl[q
                              Code and includes any lien (including any tax lien or judgment lien), pledge, security
                              interest, mortgage or lis pendens, contracts, options or other rights to acquire any other
                              interest in the Property, but does not include any easements or restrictions of record.

                           n. uPersonv e]Yfk Yfq fYlmjYd h]jkgf* [gjhgjYlagf* [gehYfq* hYjlf]jk`ah* hjghja]lgjk`ah*
                              joint venture, association, joint stock company, trust, foundation, fund, institution, society,
                              union, club, or other group organized for any purpose, whether or not incorporated,
                              wherever located and of whatever citizenship, or any receiver, trustee in bankruptcy or

                                                                                                                   Page 3 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case
                           Case6:20-bk-03799-KSJ
                                6:20-bk-03799-KSJ Doc
                                                  Doc316
                                                      293 Filed
                                                          Filed03/25/21
                                                                03/17/21 Page
                                                                         Page41
                                                                              5 of
                                                                                of22
                                                                                   81
            #
            #

                                similar official, any liquidating agent for any of the foregoing, any trustee or executor in
                                his capacity as such or any government or agency or political subdivision thereof.

                           o. uPurchase Pricev e]Yfk ]al`]j (a) a^ l`ak <_j]]e]fl ak kmZeall]\ Zq l`] Nm[[]kk^md Bidder:
                              the Successful Bid amount plus all costs necessary to cure the Assigned Contracts, as
                              described in paragraph 2.b.ii; or (ii) if this Agreement is submitted by the Back-Up Bidder:
                              the Back-Up Bid Amount plus all costs necessary to cure the Assigned Contracts, as
                              described in paragraph 2.b.ii. For the purpose of clarity, the Purchase Price does not
                              af[dm\] l`] =mq]jwk Kj]eame (Yk \]^af]\ af hYjY_jYh` /6)

                           p. uRetail Merchandisev e]Yfk Ydd e]j[`Yf\ak] `]d\ ^gj kYd] lg _m]klk Yf\ [mklge]jk g^ l`]
                              Hotel, or ordered for future sale at the Hotel as of the Closing, including, without limitation,
                              the inventory held for sale in any gift shop, pro shop, or newsstand.

                           q. uSectionv e]Yfk ]Y[` hjgnakagf g^ l`ak <_j]]e]fl af[dm\]\ mf\]j Yfq mf\]jdaf]\ `]Y\af_
                              or title. Each Section shall include all clauses and paragraphs contained between the
                              underlined heading for that Section and the underlined heading of the following Section.

                           r.   uStalking Horse Bid Amountv e]Yfk $06*03.*...,..* l`] Za\ kmZeall]\ Zq l`] NlYdcaf_
                                Horse Bidder for the purchase of the Property.

                           s. uStalking Horse Bidderv e]Yfk 56.. Pfan]jkYd =gmd]nYj\ JjdYf\g Jof]j* GG>* Y
                              Delaware limited liability company.

                           t.   uSuccessful Bidv e]Yfk l`] `a_`]kl Yf\ Z]kl Za\ kmZeall]\ Yl l`] <m[lagf af l`] Yegmfl
                                of $35,700,000.00, as determined by the Seller in its sole discretion.

                           u. uSuccessful Bidderv e]Yfk l`] Za\\]j Yl l`] <m[lagf o`g ak \]]e]\ Zq l`] N]dd]j lg `Yn]
                              submitted the Successful Bid.

                           v. uTaxesv e]Yfk Yfq ^]\]jYd* klYl]* dg[Yd* gj ^gj]a_f j]Yd hjgh]jlq* h]jkgfal property, sales,
                              use, room, occupancy, ad valorem, or similar taxes, assessments, levies, charges, or fees
                              levied with respect to the Property or to operations thereon, including, without limitation,
                              any interest, penalty, or fine with respect thereto, but expressly excluding any: (a) federal,
                              state, local, or foreign income, capital gain, gross receipts, capital stock, franchise, profits,
                              estate, gift, or generation skipping tax; or (b) transfer, documentary stamps on the deed and
                              any mortgage; intangible tax on any mortgage; recording, or similar tax, levy, charge, or
                              fee incurred with respect to the transaction described in this Agreement; provided, that
                              Seller shall request that the Bankruptcy Court include a provision in the Sale Order
                              providing that the transfer of the Property shall be exempt from any documentary stamps
                              on the deed and any mortgage, intangible tax on any mortgage, and any real estate transfer,
                              sales, use, or other similar tax, pursuant to Section 1146(a) of the Bankruptcy Code, as set
                              forth herein.

                       Any terms not defined in this agreement shall have the meaning as defined in Bid Procedures Order
                       and the Bid Procedures; or 11 U.S.C. § 101. Defined terms may be used in the singular or the
                       plural. When used in the singular preceded by uY*v uYf*v gj uYfq*v km[` l]je k`Ydd e]Yf gf] gj
                       more members of the relevant class. When used in the plural, such term shall mean some or all, as
                       applicable in the context, of the members of the relevant class.

                                                                                                                     Page 4 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case
                           Case6:20-bk-03799-KSJ
                                6:20-bk-03799-KSJ Doc
                                                  Doc316
                                                      293 Filed
                                                          Filed03/25/21
                                                                03/17/21 Page
                                                                         Page42
                                                                              6 of
                                                                                of22
                                                                                   81
            #
            #

                 2. Sale and Purchase of Property. Subject to the terms and conditions of this Agreement and to the
                    Sale Order, and subject in all events to the approval of the Bankruptcy Court, on the Closing Date
                    (defined below), Seller shall sell, assign, transfer, convey and deliver, or cause to be sold, assigned,
                    transferred, conveyed and delivered, to Buyer, and Buyer shall purchase and acquire from Seller,
                    N]dd]jwk ja_`l* lald]* Yf\ afl]j]kl af l`] ^gddgoaf_ ([gdd][lan]dq* l`] uPropertyv)8

                           a. The Land described in @p`aZal u<v Yf\ dg[Yl]\ Yl 56.. Universal Boulevard, Orlando,
                              Adgja\Y 106/7* lg_]l`]j oal` Ydd g^ N]dd]jwk ja_`l* lald]* Yf\ afl]j]kl af Yf\ lg Yfq hjgh]jlq
                              rights, easements, rights-of-way, hereditaments, appurtenances, entitlements, development
                              rights, permits, approvals, and rights and profits derived from, related to, or appurtenant to
                              l`] GYf\ ([gdd][lan]dq* l`] uEasements and Ownership Rightsv* Yf\ [gdd][lan]dq oal` l`]
                              Cgl]d Yf\ l`] GYf\* l`] uReal Propertyv),

                           b. All personal property located on or in the Real Property that belongs to Debtor and that is
                              used in operations of the Hotel, other than any property specifically excluded herein (the
                              uPersonal Propertyv), O`] ^gddgoaf_ hjgnakagfk Yhhdq ^gj \]l]jeafaf_ h]jkgfYd hjgh]jlq
                              to be transferred to Buyer and, therefore, included in the Property:

                                    i. The Property does not include the balance of all cash and securities and other cash
                                       equivalent interests held by Seller, or for the benefit of Seller or the Hotel, and
                                       deposited, held, or contained in any account, bank, or vault, including, but
                                       ]p[dm\af_ Yfq \]hgkalk ]phj]kkdq Y\\j]kk]\ af l`] N][lagf Z]dgo lald]\ uKjgjYlagfk
                                       Yf\ <\bmkle]flkv,

                                   ii. The Data Room includes a Schedule of N]dd]jwk ja_`lk* [dYaek* Yf\ afl]j]klk Yk Y
                                       party to, or otherwise with respect to, service contracts, equipment leases,
                                       management agreements, franchises, licenses, and other arrangements and
                                       agreements that Seller may assign and Buyer may assume (collectively,
                                       [6QGSCUKPOT )ISGGNGOUTv), <l l`] NYd] `]Yjaf_* N]dd]j k`Ydd j]im]kl =Yfcjmhl[q
                                       Court authority for the assumption and assignment of all Operations Agreements
                                       that Buyer elects prior to the Sale hearing, on a preliminary basis, to assume (the
                                       uDesignated Contractsv)9 Yf\ l`] N]dd]j gj l`] =Yfcjmhl[q >gmjl k`Ydd \]l]jeaf]
                                       any necessary cure costs required to be paid to any counterparty to the Designated
                                       Contracts upon assumption and assignment, and any other terms and conditions of
                                       assumption and assignment of such Designated Contracts. Not later than seven (7)
                                       days before the Closing Date, Buyer will specify in a notice to Seller which of the
                                       Designated Contracts the Bankruptcy Court has authorized to be assumed and
                                       assigned that Buyer desires to designate as part of the Property to be assigned to
                                       =mq]j Yl >dgkaf_ (l`] uAssigned Contractsv), =mq]j k`Ydd Z] j]khgfkaZd] lg hYq
                                       all cure costs associated with the assumption and assignment of the Assigned
                                       Contracts, and shall provide any proof of adequate assurance of future performance
                                       of such Assigned Contracts, and comply with any other requirements, as the
                                       Bankruptcy Court may order as a condition to assumption and assignment of such
                                       Assigned Contracts. The Assigned Contracts will be included in the Property, and

                                                                                                                  Page 5 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case
                           Case6:20-bk-03799-KSJ
                                6:20-bk-03799-KSJ Doc
                                                  Doc316
                                                      293 Filed
                                                          Filed03/25/21
                                                                03/17/21 Page
                                                                         Page43
                                                                              7 of
                                                                                of22
                                                                                   81
            #
            #

                                       at Closing, Seller will assign and Buyer will expressly assume the Assigned
                                       Contracts. The Property does not include, and before Closing Seller will terminate,
                                       or Seller shall be deemed to reject, all other Designated Contracts and Operations
                                       Agreements.

                                  iii. The Personal Property shall include all furniture, fixtures, and equipment; all
                                       supplies; computer hardware; transferable IT systems; food and beverage;
                                       inventories; Retail Merchandise; transferable licenses and permits; books and
                                       records relating to Hotel operations (including transferable guest data (excluding
                                       any private guest data protected by any applicable law), but excluding the
                                       corporate books and records of the Seller; bookings; transferable warranties;
                                       transferable intYf_aZd] hjgh]jlq (l]d]h`gf] fmeZ]jk (af[dm\af_ Ydd u6..v Yf\
                                       u666v fmeZ]jk ^gj l`] Cgl]d)* Cgl]d-specific internet domain, website, and related
                                       login information and the contents therein, and post office boxes); provided that
                                       Personal Property shall not include any of the foregoing items that Seller leases or
                                       licenses, and further shall not include any such items that are property of the hotel
                                       franchise licensor (HHF, as defined below) or the hotel management company,
                                       Aimbridge Hospitality, Inc. Seller is not obligated to transfer any of the foregoing
                                       items that Seller is prohibited by law or contract from transferring. Seller makes
                                       no warranties or representations whatsoever concerning the Personal Property.

                 3. Court Approval, O`] hYjla]kw j]kh][lan] gZdagations to purchase and sell the Property pursuant to
                    this Agreement are subject to: (a) Bankruptcy Court approval after notice and a hearing, and (b)
                    the provisions, requirements, and limitations of the Sale Order (defined below).

                 4. Purchase Price. Buyer will pay the Purchase Price to Seller in the following manner:

                           a. Upon submission of its Stalking Horse Bid, or, alternatively, in order to participate in the
                              Auction, Buyer paid a deposit of FIVE HUNDRED THOUSAND AND NO/100
                              ?JGG<MN ($3..*...,..) (l`] uInitial Depositv)* o`a[` ak `]d\ Zq l`] @k[jgo <_]fl, Jf
                              =mq]jwk Z][geaf_ l`] Nm[[]kk^md =a\\]j* l`] DfalaYd ?]hgkal k`Ydd Z][ge] ]Yjf]kl egf]q
                              k][mjalq ^gj =mq]jwk h]j^gjeYf[] g^ l`ak <_j]]e]fl Yf\ k`Ydd [gfklalml] Y hgjlagf g^ l`]
                              u?]hgkal,v

                           b. Within 24 hours of becoming the Successful Bidder, Buyer shall deliver to Escrow Agent
                              Yf Y\\alagfYd \]hgkal (l`] uAdditional Depositv) l`] Yegmfl g^ o`a[` ak l`] \a^^]j]f[]
                              between 10% of the Successful Bid amount and the Initial Deposit (such that the sum of
                              the Initial Deposit and the Additional Deposit together equal 10% of the Successful Bid).
                              The Additional Deposit will be wire transferred to Escrow Agent to be held in escrow in
                              accordance with this Agreement.

                           c. M]^]j]f[]k af l`ak <_j]]e]fl lg l`] uDepositv e]Yf l`] Yegmfl ^jge lae] lg lae] `]d\ Zq
                              Escrow Agent pursuant to this Agreement. The Deposit will not accrue interest. At
                              Closing, the Deposit will be delivered to Seller and applied toward payment of the Purchase
                              Price due from Buyer.



                                                                                                                  Page 6 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case
                           Case6:20-bk-03799-KSJ
                                6:20-bk-03799-KSJ Doc
                                                  Doc316
                                                      293 Filed
                                                          Filed03/25/21
                                                                03/17/21 Page
                                                                         Page44
                                                                              8 of
                                                                                of22
                                                                                   81
            #
            #

                           d. At Closing, Buyer will pay to Seller the balance of the Purchase Price (adjusted for
                              prorations and other adjustments required in this Agreement) by wire transfer of immediate
                              funds.

                           e. Buyer will also pay at Closing the closing costs allocated in this Agreement to Buyer and
                              l`] =mq]jwk Kj]eame j]imaj]\ af l`] N][lagf Z]dgo lald]\ u=mq]jwk Kj]eamev,

                 5. Time and Place of Closing. Unless (a) otherwise agreed to by the Seller and Buyer in writing, or
                    (b) a stay is imposed by a court of competent jurisdiction, or (c) the Buyer under this Agreement is
                    the Back-Up Bidder, the Closing shall occur not earlier than forty-five (45) calendar days after
                    entry of the Sale Order, or at such other time as may be ordered by the Bankruptcy Court (the
                    uClosing Datev), Igloal`klYf\af_ any provisions to the contrary contained herein, so long as
                    Buyer is not in default hereunder or has otherwise not caused delay of Closing, if Closing has not
                    occurred within ninety (90) days after entry of the Sale Order, then Buyer shall have the option to
                    terminate this Agreement and receive back its Deposit, whereupon the Parties shall be released
                    from any further obligations hereunder except for those that survive Closing. If Buyer invokes this
                    option to terminate, then Seller shall have the right in its discretion to cause Closing to occur within
                    thirty (30) days after receiving notice of Buyer's election to terminate, in which event Buyer shall
                    be obligated to close notwithstanding its previous election to terminate. If the Buyer under this
                    Agreement is the Back-Up Bidder, then the Closing Date shall occur forty-five (45) days after
                    Seller notifies the Back-Up Bidder that the Successful Bidder has failed to close on the purchase
                    of the Property, or at such other time as Seller and Buyer may agree. With respect to a Back-Up
                    Bidder, this Agreement shall be deemed terminated, and the parties hereto shall be released from
                    any and all obligations and liabilities hereunder, upon the Closing of the sale of the Property to the
                    Successful Bidder.

                           a. Closing will g[[mj Yl l`] g^^a[]k g^ N]dd]jwk d]_Yd [gmfk]d* =mjj & AgjeYf (l`] uClosing
                              Agentv)* 0.. N, JjYf_] <n]fm]* 6th floor, Orlando, Florida 32801. The Closing shall be
                              an escrow closing through the Closing Agent.

                           b. Notwithstanding any other provision of this Agreement, time is of the essence with respect
                              to the Closing Date. No grace period, notice, or tender shall be required as a condition to
                              declaring Buyer in immediate default for failure to timely to close.

                           c. Buyer acknowledges receipt of a commitmenl ^gj Yf <GO< gof]jwk lald] afkmjYf[] hgda[q
                              ^jge Aa\]dalq IYlagfYd Oald] DfkmjYf[] >gehYfq (l`] uTitle Companyv)* oal` Yf ]^^][lan]
                              \Yl] g^ ?][]eZ]j 1* 0.0.* Jj\]j Ig, 7.5/000 (l`] uTitle Commitmentv)* lg_]l`]j oal`
                              copies of all documents referenced ther]af, <l =mq]jwk j]im]kl Yf\ Yl =mq]jwk ]ph]fk]* Yl
                              >dgkaf_* >dgkaf_ <_]fl oadd akkm] gof]jwk Yf\ d]f\]jwk lald] afkmjYf[] hgda[a]k Yl l`]
                              hjgemd_Yl]\ jYl] Yhhda[YZd] l`]j]lg* j]\m[]\ Zq Y ^mdd u=mld]j M]ZYl],v


                                   i. Agj hmjhgk]k g^ l`ak <_j]]e]fl* l`] uPermitted Exceptionsv af[dm\] l`gk]
                                      exceptions described in, and other title matters disclosed in, the Title Commitment,
                                      together with: (i) taxes for the year of Closing and subsequent years (Seller shall
                                      pay taxes for previous years); (ii) all matters appearing on the Survey; and (iii)
                                      other matters affecting the Property and disclosed by this Agreement. Buyer
                                      accepts title for the Property subject to the Permitted Exceptions.

                                   ii. D^ =mq]j j]im]klk akkmYf[] g^ gof]jwk gj d]f\]jwk lald] afkmjYf[] hgda[q* fgt later
                                       than five (5) days before Closing, Seller will provide to Buyer an updated Title
                                                                                                                  Page 7 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case
                           Case6:20-bk-03799-KSJ
                                6:20-bk-03799-KSJ Doc
                                                  Doc316
                                                      293 Filed
                                                          Filed03/25/21
                                                                03/17/21 Page
                                                                         Page45
                                                                              9 of
                                                                                of22
                                                                                   81
            #
            #

                                        Commitment bringing the effective date of the Title Commitment forward. If that
                                        updated Title Commitment reflects that title for the Property has since the previous
                                        effective date become subject to an adverse claim, defect, or other condition that
                                        ak fgl Y K]jeall]\ @p[]hlagf ([gdd][lan]dq* uSubsequent Defectsv)* mfd]kk N]dd]j
                                        removes the Subsequent Defect such that the Title Company agrees to make no
                                        exception for it af l`] lald] afkmjYf[] hgda[q* =mq]j oadd `Yn] l`] ja_`l af =mq]jwk
                                        discretion to terminate this Agreement by delivering written notice of termination
                                        to Seller before the Closing Date, in which event Escrow Agent shall return the
                                        Deposit to Buyer and the Parties shall be released from any further obligations
                                        under this Agreement, except for those that expressly survive termination of this
                                        Agreement. If Buyer fails before the Closing Date to deliver its notice of
                                        termination pursuant to this Section, Buyer shall be deemed to have waived the
                                        Subsequent Defects and elected to purchase the Property subject to them (and those
                                        Subsequent Defects shall become Permitted Exceptions).

                           d. If the Bankruptcy Court does not discharge or remove from the title for the Real Property
                              any monetary lien, mortgage, judgment, or other encumbrance securing payment for a
                              daima\Yl]\ kme (Y uMonetary Lienv)* l`]f N]dd]j eYq ]d][l Yl gj Z]^gj] >dgkaf_ lg kYlak^q
                              or otherwise remove that Monetary Lien from title for the Real Property. If Seller fails or
                              elects not to remove a Monetary Lien, the Buyer shall have the right before Closing to
                              terminate this Agreement and receive back the Deposit.

                           e. Buyer has reviewed and approved the Survey prepared by Associated Land Surveying &
                              Mapping, Inc, \Yl]\ EYfmYjq /3* 0.0/* Z]Yjaf_ EgZ Ig, 0./2. (l`] uSurveyv),

                 6. Conveyance of Property. Subject to and in accordance with the provisions of this Agreement and
                    the Sale Order, and subject to approval of the Bankruptcy Court, at Closing Seller shall execute
                    and deliver to Buyer the following instruments for the purpose of transferring and conveying the
                    Property to Buyer:

                           a. ?]Zlgjwk Lmal[dYae ?]]\ (l`] uDeedv) [gfn]qaf_ l`] M]Yd Kjgh]jlq ^j]] Yf\ [d]Yj g^ Ydd
                              Liens in accordance with sections 363(b) and (f) of the Bankruptcy Code, with such Liens
                              to attach to the proceeds of sale, but otherwise subject to the Permitted Exceptions.

                           b. A general bill of sale and assignment conveying to Buyer all of the Personal Property,
                              tangible and intangible, included in the Property (as specified in Section 2(b)), without
                              warranty or representation whatsoever, except that the transfer shall be made subject only
                              to such liens and encumbrances as are permitted by the Bankruptcy Court pursuant to the
                              Sale Order.

                           c. The Closing Statement (defined below).

                           d. Assignment of Developer Rights, Permits, Agreements, Approvals, Fees and Deposits,
                              provided that such Assignment shall be without any representations or warranties by the
                              Seller whatsoever.

                           e. Keys to the improvements located on the Property.

                           f.   Such other documents as may be customary, or as may be authorized or directed in the Sale
                                Order, and documents reasonably required in order to perform this Agreement or to satisfy

                                                                                                                  Page 8 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293    Filed 03/25/21
                                                                              03/17/21       Page 46
                                                                                                  10 of 81
                                                                                                        22
            #
            #

                              reasonable legal concerns. Each closing document shall be consistent with and implement
                              applicable provisions of this Agreement and with the Sale Order.

                 7. =mq]jwk ?g[me]flk. Subject to and in accordance with the provisions of this Agreement and the
                    Sale Order, and subject to approval of the Bankruptcy Court, at Closing Buyer shall execute and
                    deliver the following instruments:

                           a. The Closing Statement.

                           b. Such other documents as may be customary, or as may be authorized or directed in the Sale
                              Order, and documents reasonably required in order to perform this Agreement or to satisfy
                              reasonable legal concerns. Each closing document shall be consistent with and implement
                              applicable provisions of this Agreement and with the Sale Order.

                 8. Closing Expenses. Buyer will pay all costs of the Closing, and of transfer and conveyance of the
                    Property, including without implied limitation documentary stamps required to be affixed to the
                    deed, the cost of recording all instruments required to be recorded, the title insurance premiums
                    and charges for related title services, costs and fees of the Closing Agent for closing services (up
                    to, but not exceeding, $1,000.00), the fees and expenses of the Escrow Agent (up to, but not
                    exceeding, $1,000.00), Yf\ l`] [gklk Yf\ ^]]k ^gj =mq]jwk gof Yllgjf]qk* accountants, and
                    consultants; provided, that Seller shall request that the Bankruptcy Court include a provision in the
                    Sale Order providing that the transfer of the Property shall be exempt from any documentary stamps
                    on the deed and any mortgage; intangible tax on any mortgage; and any real estate transfer,
                    mortgage recording, sales, use, or other similar tax, pursuant to Section 1146(a) of the Bankruptcy
                    >g\]* Yk k]l ^gjl` `]j]af, =mq]j k`Ydd j][]an] l`] eYpaeme u=mld]j M]ZYl]v gf lald] afkmjYf[]
                    premiums charged to Buyer.

                 9. Bankruptcy Court Approval, =mq]jwk gZda_Ylagf lg hmj[`Yk]* Yf\ N]dd]jwk gZda_Ylagf lg k]dd* l`]
                    Property are expressly contingent on and subject to the final entry by the Bankruptcy Court of the
                    Sale Order (defined below in this Section) conforming to the requirements of this Agreement.

                           a. If on or before April 30, 2021, the Bankruptcy Court has not entered the Sale Order
                              conforming to the requirements of this Agreement, then either of Seller or Buyer may
                              terminate this Agreement by delivering written notice to the other of the election to
                              terminate. In the event of such a termination, Escrow Agent will return the Deposit to
                              Buyer.

                           b. Notwithstanding the foregoing, the appointment of a Chapter 11 trustee, or the conversion
                              or dismissal of the Bankruptcy Case, shall NOT relieve the Buyer of its duties under this
                              Agreement, absent further order of the Bankruptcy Court.

                           c. Seller shall use commercially reasonable efforts to obtain Bankruptcy Court approval of
                              the sale of the Property to the Buyer in accordance with this Agreement, and such order
                              k`Ydd [gflYaf l`] ^gddgoaf_ hjgnakagfk (l`] uSale Orderv)8

                                   i. a finding that Seller prepared and mailed a motion requesting entry of the Sale
                                      Order, and such motion and notice were proper and sufficient as to all parties
                                      entitled to it;

                                   ii. the sale and transfer of the Property to the Buyer is approved pursuant to Sections

                                                                                                                Page 9 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293     Filed 03/25/21
                                                                               03/17/21       Page 47
                                                                                                   11 of 81
                                                                                                         22
            #
            #

                                       105 and 363(f) of the Bankruptcy Code;

                                  iii. Buyer will receive title for the Property free and clear of all Liens pursuant to
                                       Section 363(f) of the Bankruptcy Code, with such Liens attaching to the sale
                                       proceeds, and otherwise in accordance with the requirements of this Agreement.
                                       Without limiting the foregoing general requirements, the Sale Order shall satisfy
                                       requirements 4, 6, and 7 of Schedule B-I of the Title Commitment.

                                  iv. a provision that the transfer of the Property from Seller to Buyer contemplated by
                                      this Agreement shall be exempt from any documentary stamps on the Deed and
                                      any mortgage, intangible tax on any mortgage, and any real estate transfer,
                                      mortgage reporting, sales, use, or other similar tax, pursuant to Section 1146(a) of
                                      the Bankruptcy Code; provided that, alternatively, such provision may be included
                                      af Yf gj\]j [gf^ajeaf_ l`] ?]Zlgjwk hdYf g^ daima\Ylagf,

                 10. <[[]hlYf[] g^ l`] Kjgh]jlq u<k Dkv. Buyer acknowledges Buyer was allowed thoroughly to
                     investigate the Property, the title thereto and conditions thereon, and all components thereof before
                     electing to participate in the Auction. In deciding to participate in the Auction and acquire the
                     Property, Buyer hYk j]da]\ gf =mq]jwk afn]kla_Ylagf g^ l`] Kjgh]jlq conducted before the Auction.

                           a. Buyer shall have no right or discretion whatsoever to terminate this Agreement because of
                              conditions affecting or information concerning the Property of which Buyer becomes
                              aware after the Effective Date, regardless of the nature of those conditions or information.
                              Amjl`]j* N]dd]jwk h]j^gjeaf_ j]hYajk gj j]hdY[]e]flk lg j]e]\q [gf\alagfk Y^^][laf_ l`]
                              Property, or otherwise upgrading or improving any component of or condition affecting
                              l`] Kjgh]jlq* ak fgl Y [gf\alagf g^ =mq]jwk gZda_Ylagf lg hmj[`Yk] l`] Kjgh]jlq, N]dd]j k`Ydd
                              have no obligation to perform any such repairs or replacements, or to upgrade or improve
                              any component of or condition affecting the Property. Before Closing, Seller shall maintain
                              and operate the Hotel consistent with past practices.

                           b. NOTWITHSTANDING ANY CONTRARY OR CONFLICTING PROVISION OF THIS
                              AGREEMENT, BUYER SHALL AT CLOSING ACCEPT THE PROPERTY AS IS,
                              WHERE IS, AND SUBJECT TO ALL FAULTS, DEFECTS, AND OTHER
                              CONDITIONS, KNOWN AND UNKNOWN, PATENT AND LATENT. SELLER
                              MAKES NO WARRANTIES OR REPRESENTATIONS RELATING TO THE
                              PROPERTY, ITS CONDITION OR OPERATIONS, THE COST OR FEASIBILITY OF
                              REPAIRING, RESTORING, OR UPGRADING THE PROPERTY, OR OTHER
                              MATTERS EXCEPT THE WARRANTIES AND REPRESENTATIONS THAT ARE
                              EXPRESSLY STATED IN THIS AGREEMENT. SELLER DISCLAIMS ALL OTHER
                              WARRANTIES, REPRESENTATIONS, AND GUARANTIES; AND BUYER AGREES
                              NO OTHER WARRANTIES, REPRESENTATIONS, OR GUARANTIES FROM
                              SELLER SHALL BE IMPLIED. BUYER BEARS ALL RISKS OF DEFECTS, FAULTS,
                              AND OTHER CONDITIONS OF THE PROPERTY. WITHOUT LIMITING THE
                              FOREGOING, BUYER SHALL ACCEPT THE PROPERTY SUBJECT TO
                              CONDITIONS,     RESTRICTIONS,    REQUIREMENTS,       CONSTRAINTS,
                              OBLIGATIONS, AND OTHER MATTERS IMPOSED BY OR ARISING FROM
                              PERMITS, APPROVALS, LICENSES, FRANCHISES, ORDERS, DEVELOPMENT
                              ORDERS, CERTIFICATES, ACCEPTANCES, RESERVATIONS, VARIANCES,
                              SPECIAL EXCEPTIONS, AND OTHER AUTHORIZATIONS AND REQUIREMENTS
                              OF GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITIES.

                                                                                                                Page 10 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293       Filed 03/25/21
                                                                                 03/17/21        Page 48
                                                                                                      12 of 81
                                                                                                            22
            #
            #

                 11. Crowne Plaza; Indemnification, O`] Cgl]d gh]jYl]k Yk Y u>jgof] KdYrYv hmjkmYfl lg l`Yl []jlYaf
                     Crowne Plaza New Development License Agreement dated April 12, 1999 (as same may have been
                     Ye]f\]\* l`] uLicense Agreementv) Z]lo]]f N]dd]j* Yk da[]fk]]* Yf\ Cgda\Yq Cgkhitality
                     AjYf[`akaf_* GG> (uHHFv), Ral`gml daealaf_ Yfq gl`]j hjgnakagf g^ l`ak <_j]]e]fl* l`] Kjgh]jlq
                     does not include the License Agreement. Accordingly, Seller will not transfer or assign to Buyer
                     the License Agreement; and Buyer will not have the right to operate the Hotel under the Crowne
                     Plaza brand unless Buyer independently negotiates a separate license agreement with HHF.

                       In the event Buyer does not enter into a new license agreement or make other arrangements with
                       HHF that permit Buyer to continue operating the Hotel as a Crowne Plaza hotel or that otherwise
                       address the responsibility for and process of de-identifying the Hotel, Buyer shall immediately after
                       >dgkaf_* Yl =mq]jwk gof ]ph]fk]* lYc] Ydd kl]hk f][]kkYjq lg \]-identify the Hotel from the Crown
                       Plaza brand in accordance with the requirements of HHF and of the License Agreement, and Buyer
                       shall not operate the Hotel as a Crowne Plaza hotel after the Closing Date. Without limiting the
                       foregoing, Buyer shall not be permitted to use any g^ CCAwk ljY\]eYjck gj k]jna[] eYjck* k`Ydd
                       remove all signage and branding identifying the Hotel as a Crowne Plaza, and shall take all other
                       actions required to preclude any possibility of confusion on the part of the public that the Hotel is
                       no longer op]jYlaf_ Yk Y >jgof] KdYrY `gl]d, =mq]j k`Ydd af\]efa^q N]dd]j Yf\ N]dd]jwk km[[]kkgjk
                       in interest, from any and all claims, causes of action, monetary awards, damages, penalties, fees,
                       af[dm\af_ Yllgjf]qkw ^]]k* Yf\ [gklk af[mjj]\ Zq N]dd]j Yk Y j]kmdl g^ =mq]jwk ^Yadmj] lg \]-identify
                       the Hotel as required in this paragraph. Further, notwithstanding any other provision of this
                       Agreement, Seller and HHF shall have the right as either of them deems necessary to enter onto the
                       Land and remove signage, trade dress, and other identifying features of a Crown Plaza hotel, and
                       for that purpose Seller reserves a right and easement for itself and for HHF to enter onto the Land
                       after Closing. If Seller or HHF invokes this right, Buyer shall be obligated to reimburse Seller or
                       HHF, as the case may be, all costs actually incurred within fifteen (15) days after receiving a
                       demand therefor. Buyer shall hold Seller, HHF, and their respective officers, directors, employees,
                       contractors, and other Persons acting on their behalf with respect to any damages, liens, claims, and
                       other obligations and liabilities arising from or relating to the exercise by Seller and HHF of the
                       rights and easements granted by this provision. This Section and the rights, easements, obligations,
                       and liabilities granted hereby or arising herefrom will survive Closing.

                 12. Prorations and Adjustments. The items of revenue and expense set forth in this Section shall be
                     hjgjYl]\ Z]lo]]f l`] KYjla]k (l`] uProrationsv) Yk g^ //837 h,e, gf l`] \Yq hj][]\af_ l`] >dgkaf_
                     ?Yl] (l`] uCut-Off Timev)* gj km[` gl`]j lae] ]phj]kkdq hjgna\]\ af l`ak N][lagf* kg l`Yl the
                     Closing Date is a day of income and expense for Buyer.

                           a. Taxes. All Taxes (real and personal property) shall be prorated as of the Cut-Off Time
                              between Seller and Buyer. If the amount of such Taxes is not ascertainable on the Closing
                              Date, the proration for such Taxes shall be based on the most recent available bill.

                           b. Utilities. All utility services shall be prorated as of the Cut-Off Time between Seller and
                              Buyer. The Parties shall use commercially reasonable efforts to obtain readings for all
                              utilities as of the Cut-Off Time. If readings cannot be obtained as of the Closing Date, the
                              cost of such utilities shall be prorated between Seller and Buyer by estimating such cost
                              based on the most recent bill for such service. Seller shall receive a credit for all fuel stored
                              at the Land based on the cost for such fuel. Seller shall receive a credit for all deposits
                              transferred to Buyer or which remain on deposit for the benefit of Buyer with respect to
                              any utility contract.


                                                                                                                    Page 11 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293      Filed 03/25/21
                                                                                03/17/21      Page 49
                                                                                                   13 of 81
                                                                                                         22
            #
            #

                           c. Bookings. Buyer shall receive a credit for all prepaid deposits for Bookings scheduled to
                              occur on or after the Closing Date, except to the extent such deposits are transferred to
                              Buyer. Buyer shall receive a credit in the amount of any vouchers, coupons, or other
                              discounted or free services or accommodations that are scheduled or otherwise available
                              to be made on or after the Closing Date.

                           d. Retail Merchandise. Seller shall receive a credit for all Retail Merchandise based on
                              N]dd]jwk [gkl ^gj km[` al]ek,

                           e. Restaurants and Bars. Seller shall close out the transactions in the restaurants and bars as
                              of the regular closing time for such restaurants and bars during the night in which the Cut-
                              Off Time occurs, and shall retain all monies collected as of such closing time. Buyer shall
                              be entitled to any monies collected from the restaurants and bars thereafter.

                           f.   Vending Machines. Seller shall remove all monies from all vending machines, laundry
                                machines, pay telephones, and other coin-operated equipment as of the Cut-Off Time and
                                shall retain all monies collected therefrom as of the Cut-Off Time. Buyer shall be entitled
                                to any monies collected therefrom after the Cut-Off Time.
                           g. Trade Payables. Except to the extent an adjustment or proration is made under another
                              subsection of this Section: (i) Seller shall pay in full prior to the Closing all amounts
                              hYqYZd] lg n]f\gjk gj gl`]j kmhhda]jk g^ _gg\k gj k]jna[]k (l`] uTrade Payablesv) o`a[`
                              are due and payable as of the Closing Date for which goods or services have been delivered
                              prior to Closing; and (ii) Buyer shall receive a credit for the amount of such Trade Payables
                              which have accrued, but are not yet due and payable as of the Closing Date, and Buyer
                              shall pay all such Trade Payables when such Trade Payables become due and payable.
                           h. Cash. Seller shall receive a credit for all cash on hand or on deposit in any house bank
                              which shall remain on deposit for the benefit of Buyer.
                           i.   Accounts Receivable.
                                    i. Guest Ledger. At Closing, Seller shall receive a credit in an amount equal to: (a)
                                       all amounts charged to the Guest Ledger for all room nights up to (but not
                                       including) the night during which the Cut-Off Time occurs; and (ii) one-half (1/2)
                                       of all amounts charged to the Guest Ledger for the room night which includes the
                                       Cut-Off Time (other than any restaurant or bar charges on the Guest Ledger which
                                       shall be prorated as provided above; and Buyer shall be entitled to retain all
                                       deposits made and amounts collected with respect to such Guest Ledger.
                                    ii. Accounts Receivable (Other than Guest Ledger). At Closing, Seller shall receive a
                                        credit for all Accounts Receivable that are not more than 90 days overdue (other
                                        than the Guest Ledger which is addressed above), and Buyer shall be entitled to all
                                        amounts collected for such Accounts Receivable. Seller shall retain all Accounts
                                        Receivable that are more than 90 days overdue.

                           j.   Inventories. All Personal Property, including inventories, are included in the Purchase
                                Price.

                           k. Sales and Use Taxes. Seller shall pay all sales tax, use tax, and hotel accommodation taxes
                              due through the Closing Date.


                                                                                                                Page 12 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293      Filed 03/25/21
                                                                                03/17/21      Page 50
                                                                                                   14 of 81
                                                                                                         22
            #
            #

                           l.   Insurance, =mq]j k`Ydd fgl Ykkme] Yfq g^ N]dd]jwk ]paklaf_ afkmjYf[] hgda[a]k Yf\ k`Ydd
                                have no obligations in connection therewith.

                           m. Other Adjustments and Prorations. All other items of income and expense as are
                              customarily adjusted or prorated upon the sale and purchase of a hotel property similar to
                              the Property shall be adjusted and prorated between Seller and Buyer accordingly.

                       No later than the day prior to Closing, the Parties, through their respective employees, agents, or
                       representatives, jointly shall make such examinations, audits, and inventories of the Hotel as may
                       be necessary to make the adjustments and prorations to the Purchase Price as set forth above in this
                       Section, or any other provisions of this Agreement. Based on such examinations, audits, and
                       afn]flgja]k* l`] KYjla]k bgafldq k`Ydd hj]hYj] hjagj lg >dgkaf_ Y [dgkaf_ klYl]e]fl (l`] uClosing
                       Statementv)* o`a[` shall set forth their best estimate of the amounts of the items to be adjusted
                       and prorated under this Agreement. The Closing Statement shall be approved and executed by the
                       Parties at Closing, and such adjustments and prorations shall be final with respect to the items set
                       forth in the Closing Statement.

                 13. Representations and Warranties of Seller. Seller represents and warrants to Buyer that Seller is the
                     Chapter 11 debtor in possession and that, pursuant to the Bid Procedures Order, and subject to the
                     entry of the Sale Order, and that without any contrary order being obtained by any party in interest,
                     Seller has the power to convey the Property to Buyer pursuant to this Agreement, subject to
                     Bankruptcy Court approval.

                 14. Representations and Warranties of Buyer. Buyer hereby represents and warrants to Seller, which
                     representations and warranties shall survive Closing, as follows:

                           a. This Agreement is, and the other documents and instruments contemplated hereby will be,
                              when executed and delivered by Buyer, the valid and binding obligations of Buyer,
                              enforceable against Buyer in accordance with their respective terms.

                           b. Neither the execution and delivery of this Agreement nor the consummation of the
                              transactions contemplated hereby will result in a violation by Buyer of any federal, state,
                              local or other law or governmental requirement of any kind, and any rules, regulations,
                              permits, licenses and orders promulgated thereunder.

                 15. Default and Remedies.

                           a. If the Closing fails to occur because of a default, misrepresentation or breach of warranty
                              Zq =mq]j* N]dd]j k`Ydd Z] ]flald]\ lg j]lYaf l`] ?]hgkal Yk N]dd]jwk kgd] j]e]\q Yl dYo gj af
                              ]imalq ^gj =mq]jwk ^Yadmj] lg [dgk] gf l`] hmj[`Yk] g^ l`] Kjgh]jlq, Df Yfq km[` ]n]fl* =mq]j
                              shall continue to be liable under any provisions of this Agreement that expressly survive
                              the termination of this Agreement.

                           b. If the Closing fails to occur solely because of a default by Seller under the provisions of
                              this Agreement, the Sale Order, or any other order of the Bankruptcy Court applicable to
                              the sale of the Property hereunder, then Buyer may, as its exclusive remedy (i) receive a
                              return of its Deposit and terminate this Agreement by notice to Seller, plus its actual out of
                              pocket costs and expenses up to fifty thousand dollars ($50,000.00), subject to Buyer
                              providing proof of actual expenses and costs; or (ii) Buyer may seek specific performance
                              of this Agreement, unless such remedy is not authorized under the terms of the Sale Order.

                                                                                                                 Page 13 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293     Filed 03/25/21
                                                                               03/17/21        Page 51
                                                                                                    15 of 81
                                                                                                          22
            #
            #


                 16. N]dd]jwk Ma_`l lg >mj]. Notwithstanding any contrary provision of this Agreement, Seller shall not
                     be deemed (a) in default of any covenant or obligation hereunder, (b) to have given a false,
                     incorrect, or misleading representation or warranty hereunder, (c) or otherwise to have violated the
                     terms of this Agreement, (all of the foregoing events of default being referred to in this Section as
                     Y uDefaultv) mfd]kk =mq]j ^ajkl fgla^a]k N]dd]j af ojalaf_ g^ l`] ?]^Ymdl Yf\ N]dd]j ^Yadk oal`af l`ajlq
                     (30) days after receipt of that notice to cure the Default (a cure including without limitation, if
                     applicable, effecting the changes necessary to render a warranty or representation correct). If Seller
                     cures the alleged Default within the permitted period, then Seller shall be deemed not to be in
                     default hereof.

                 17. Casualty Loss; Condemnation.

                           a. Termination. If, prior to Closing, (i) all or any material portion of the Property is subject
                              lg Y lYcaf_ Zq Y hmZda[ Yml`gjalq (Y uMaterial Takingv)* gj (aa) l`] Kjgh]jlq ak \]kljgq]\
                              or suffers material dYeY_] (Y uMaterial Casualtyv)* l`]f N]dd]j k`Ydd hjgehldq fgla^q
                              Buyer of such Material Taking or Material Casualty. Buyer shall have the right to terminate
                              l`ak <_j]]e]fl Zq ojall]f fgla[] _an]f lg N]dd]j oal`af l]f (/.) \Yqk Y^l]j N]dd]jwk
                              notification to Buyer of a Material Taking or Material Casualty, as applicable. If Buyer
                              elects to terminate this Agreement as aforesaid, then the Deposit shall be returned to Buyer
                              and Buyer and Seller shall thereafter be relieved of further liability hereunder, except to
                              the extent survival of any obligation or liability is expressly provided herein.

                           b. Non-Termination. In the event that (i) Buyer does not elect to terminate this Agreement
                              pursuant to Section 17(a); or (ii) prior to Closing any non-material portion of the Property
                              ak kmZb][l lg Y lYcaf_ Zq Y hmZda[ Yml`gjalq (Y uNon-Material Takingv)9 gj (aaa) l`] Kjgh]jlq
                              suffers non-eYl]jaYd \YeY_] Zq j]Ykgf g^ Yf ]n]fl gj [YkmYdlq (Y uNon-Material
                              Casualtyv)* l`] =mq]j k`Ydd Y[[]hl l`] Kjgh]jlq af alk l`]f [gf\alaon and proceed with the
                              Closing without any abatement of the Purchase Price whatsoever, in which event, at
                              Closing, all of the insurance proceeds (including, without limitation, any assignable
                              business interruption insurance proceeds payable for losses incurred after Closing, but not
                              before Closing), condemnation award, or right to such proceeds or condemnation award,
                              shall be assigned by Seller to Buyer, and any monies theretofore received by Seller that
                              have not been used by Seller on account of any reasonably necessary repairs or restorations
                              in connection with such damages or other casualty or condemnation shall be paid over to
                              Buyer.

                           c. Notice; Materiality. Seller shall give Buyer prompt notice of any damage to or destruction
                              of the Property or of the institution of any proceedings for condemnation of all or any
                              portion of the Property. For the purposes of this Section, damage to, or the taking of, a
                              hgjlagf g^ l`] Kjgh]jlq k`Ydd Z] \]]e]\ lg Z] ueYl]jaYdv a^ l`] ]klaeYl]\ [gkl g^ j]klgjYlagf
                              or repair of the damage or diminution of the value of the remaining Property on account of
                              a taking, as the case may be, exceeds Five Million Dollars ($5,000,000.00).

                           d. Survival. The terms of this Section shall survive Closing and the delivery of the Deed.

                 18. =mq]jwk Kj]eame. At Closing, in addition to all other amounts Buyer must pay pursuant to this
                     Agreement, Buyer shall pay a commission to Fisher Auction Company, Inc. (the
                     uBroker/Auctioneerv) ]imYd lg l`j]] h]j[]fl (1%) g^ l`] Kmj[`Yk] Kja[] (u*VZGS]T 7SGNKVNv),
                     O`] =mq]jwk Kj]eame ak lg Z] hYa\ Zq l`] =mq]j af Y\\alagf lg l`] Nm[[]kk^md =a\ Yegmfl, N]dd]j

                                                                                                                  Page 14 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293      Filed 03/25/21
                                                                                03/17/21       Page 52
                                                                                                    16 of 81
                                                                                                          22
            #
            #

                       k`Ydd fgl Z] j]khgfkaZd] ^gj Yfq Zjgc]jwk [geeakkagfk, =mq]j k`Ydd af\]efa^q Yf\ `gd\ l`] N]dd]j
                       harmless from the claims of any other broker or finder claiming through the Buyer. The provisions
                       g^ l`ak N][lagf k`Ydd kmjnan] l`] >dgkaf_ Yf\ Yfq l]jeafYlagf g^ l`ak <_j]]e]fl, O`] 1% =mq]jwk
                       Premium shall be allocated as set forth in the Bid Procedures Order and the Order Approving
                       1C@PLNVO .MMIication to Employ HREC Investment Advisors as Real Estate Co-Broker to the Debtor
                       (Doc. No. 228).

                 19. Escrow Instructions. This Agreement shall constitute the escrow instructions for Escrow Agent.
                     Escrow Agent will hold and dispose of the Deposit in accordance with the following provisions
                     and with other applicable provisions of this Agreement.

                           a. If any dispute arises concerning disposition of the Deposit, Escrow Agent may retain the
                              Deposit until receipt by Escrow Agent of written instructions signed by both Parties
                              directing the manner in which Escrow Agent should dispose of the Deposit. Escrow Agent
                              may at any time, but is not required to, bring an action to interplead the Deposit pending a
                              ^afYd \]l]jeafYlagf g^ l`] \akhmlYflkw ja_`lk,

                           b. Escrow Agent shall incur no liability to any person whomsoever in connection with the
                              Deposit or actions taken or omissions occurring in connection with this Agreement, except
                              daYZadalq ^gj @k[jgo <_]flwk _jgkk f]_da_]f[] gj oadd^md eak[gf\m[l, <[[gj\af_dq* @k[jgo
                              Agent shall not incur any liability with respect to (i) any action taken or omitted in good
                              faith, including upon advice of its legal counsel given with respect to any questions relating
                              to the duties and responsibilities of the Escrow Agent under this Agreement, or (ii) any
                              action taken or omitted in reliance on any instrument, not only as to its due execution and
                              the validity and effectiveness of its provisions, but also as to the truth and accuracy of any
                              information contained therein, which Escrow Agent shall in good faith believe to be
                              genuine, to have been signed or presented by a person or persons having authority to sign
                              or present such instrument, and to conform with the provisions of this Agreement.

                           c. Escrow Agent shall have no liability for the failure of any institution in which Escrow
                              Agent deposits the Deposit. The Deposit will not accrue interest while controlled by
                              Escrow Agent.

                           d. The Parties, jointly and severally, agree to indemnify, defend, and hold Escrow Agent
                              harmless from all fines, penalties, claims, damages, losses, expenses (including without
                              daealYlagf [gmjl [gklk Yf\ Yllgjf]qkw ^]]k af[mjj]\ Zq @k[jgo <_]fl Z]^gj] Ydd ljibunals),
                              obligations, or liabilities arising in connection with the handling or disposition of the
                              Deposit.

                           e. If conflicting demands relating to this Agreement are made upon the Escrow Agent, the
                              Parties hereto expressly agree that the Escrow Agent shall have the absolute right to do
                              either or both of the following: (i) withhold and stop all actions in performance of this
                              escrow and await settlement of the controversy by final appropriate legal proceedings or
                              as otherwise mutually directed in writing by Buyer and Seller; or (ii) file suit in declaratory
                              relief or interpleader and obtain an order from the Bankruptcy Court requiring the parties
                              to interplead and litigate in such court their several claims and rights amongst themselves.
                              Upon the filing of any such declaratory relief or interpleader suit and depositing with the
                              Bankruptcy Court all funds deposited by the parties under this Agreement, the Escrow
                              Agent shall thereupon be fully released and discharged from any and all obligations to
                              further perform the duties or obligations imposed upon it by this Agreement.

                                                                                                                  Page 15 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293      Filed 03/25/21
                                                                                03/17/21       Page 53
                                                                                                    17 of 81
                                                                                                          22
            #
            #


                 20. Notices. All notices, elections and other communications permitted or required in this Agreement
                     (uNoticev) will be in writing, signed by the Party making the Notice, and will be: (i) delivered
                     personally, or (ii) sent by reputable overnight delivery service or by registered or certified mail,
                     return receipt requested, or (iii) transmitted by facsimile or email (with a copy via one of the other
                     aforesaid means) to the other Party at the addresses provided in this Agreement. The date of Notice
                     will be the date of personal delivery, consignment for overnight delivery, mailing, or email or
                     facsimile transmission, as the case may be, unless otherwise specified herein. Notices delivered by
                     or to the attorney for a Party through one of the methods listed above will be deemed given by or
                     to, as the case may be, the applicable Party.

                           a. Notice to Seller will be delivered to: Universal Towers Construction, Inc., Attn. Lis
                              Oliveira-Sommerville, President, 7800 Universal Boulevard, Orlando, Florida 32819;
                              email to: lisrcoliveira@gmail.com.

                           b. < [ghq g^ Yfq Igla[] lg N]dd]j oadd Z] kaemdlYf]gmkdq \]dan]j]\ lg N]dd]jwk Yllgjf]qk
                              Christopher R. Thompson and Eric S. Golden, Burr & Forman, 200 S. Orange Avenue,
                              Suite 800, Orlando, Florida 32801; email to: crthompson@burr.com; egolden@burr.com;
                              telephone at (407) 540-6600.

                           c. Notice to Buyer will be delivered to: MAC New Opportunities LLC c/o Monarch
                              Alternative Capital LP, 535 Madison Avenue, New York, New York 10022.

                           d. A copy of any Notice to Buyer will be simultaf]gmkdq \]dan]j]\ lg =mq]jwk Yllgjf]q8 Colin
                              Daniels, General Counsel, Monarch Alternative Capital LP, 535 Madison Avenue, New
                              York, New York 10022.

                           e. Notice to Escrow Agent will be delivered to: Fidelity National Title Insurance Company;
                              Attn: Sam Sobering; 921 Arabian Avenue, Winter Springs, Florida 32708; Phone: (321)
                              228-8510; Sam.Sobering@fnf.com.

                 21. Successors and Assigns. Buyer will have such rights to assign this Agreement as are granted by
                     the Sale Order, subject to the conditions and requirements of the Sale Order. If the Sale Order is
                     kad]fl [gf[]jfaf_ =mq]jwk ja_`l lg Ykka_f l`ak <_j]]e]fl* =mq]j oadd `Yn] fg ja_`l to assign this
                     <_j]]e]fl oal`gml ^ajkl j][]anaf_ N]dd]jwk [gfk]fl lg Ykka_f* hjgna\]\ l`Yl =mq]j eYq Ykka_f l`ak
                     Agreement to an affiliate of Buyer.

                           a. Df l`] ]n]fl g^ =mq]jwk Ykka_fe]fl g^ l`ak <_j]]e]fl* =mq]j k`Ydd j]eYaf daYZd] af Ydd
                              respects for performance of, and all obligations and liabilities arising from, this Agreement.

                           b. This Agreement shall inure to the benefit of and shall be binding upon the Parties and their
                              respective heirs, personal representatives, successors and assigns.

                           c. If either Party consists of more than one person, all such persons shall be jointly and
                              severally liable under this Agreement.

                 22. Counterparts. This Agreement may be executed in multiple counterparts. The signature of any
                     Party to a counterpart shall be deemed to be the signature to, and may be appended to, any other
                     counterpart. A Party shall be bound by this Agreement by executing a counterpart hereof, then
                     transmitting the executed counterpart to the other Parties via email in .pdf or similar format.

                                                                                                                 Page 16 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293      Filed 03/25/21
                                                                                03/17/21      Page 54
                                                                                                   18 of 81
                                                                                                         22
            #
            #

                 23. Attorneysw A]]k, If either Party initiates or is made a Party to legal proceedings (whether judicial,
                     administrative, declaratory, in arbitration, or otherwise) in connection with this Agreement, then
                     the nonprevailing Party in those proceedings will pay the costs Yf\ Yllgjf]qwk ^]]k* af[dm\af_ l`]
                     [gklk Yf\ Yllgjf]qwk ^]]k g^ Yhh]ddYl] hjg[]]\af_k* af[mjj]\ Zq l`] hj]nYadaf_ KYjlq,

                 24. Rules of Construction.

                           a. As used in this Agreement: (i) words in the singular shall be held to include the plural and
                              vice versa, (ii) words of one gender shall be held to include the other genders as the context
                              j]imaj]k* (aaa) l`] l]jek u`]j]g^v* u`]j]afv Yf\ u`]j]oal`v Yf\ ogj\k g^ kaeadYj aehgjl
                              shall, unless otherwise stated, be construed to refer to this Agreement and not to any
                              particular provision of this Agreement, (iv) references to Section, paragraph, Exhibit and
                              Schedule are references to the Sections, paragraphs, Exhibits and Schedules of this
                              Agreement, unless otherwise specified, (v) section headings in this Agreement are solely
                              for convenience of reference, and are not intended to be a part of or to affect the meaning
                              gj afl]jhj]lYlagf g^ l`ak <_j]]e]fl* (na) l`] ogj\ uaf[dm\af_v Yf\ ogj\k g^ kaeadYj aehgjl
                              o`]f mk]\ af l`ak <_j]]e]fl* k`Ydd e]Yf uaf[dm\af_* oal`gml daealYlagf*v mfd]kk gl`]joak]
                              kh][a^a]\* Yf\ (naa) l`] ogj\ ugjv k`Ydd fgl Z] ]p[dmkan],

                           b. Each Party and its counsel have reviewed this Agreement. The normal rule of construction
                              to the effect that any ambiguities are to be resolved against the drafting party shall not be
                              employed in the interpretation of this Agreement or of any amendments or exhibits to this
                              Agreement.

                           c. Time is of the essence of this Agreement. The time in which any act is to be done under
                              this Agreement is computed by excluding the first day and including the last day, unless
                              the last day is not a Business Day in which case that day is also excluded. Unless otherwise
                              expressly provided for herein to the contrary, time periods of five days of less will be
                              Business Days and time perio\k g^ ^an] \Yqk gj egj] oadd Z] [Yd]f\Yj \Yqk, uBusiness
                              Daysv e]Yfk Ydd \Yqk gl`]j l`Yf NYlmj\Yq* Nmf\Yq* Yf\ ^]\]jYd `gda\Yqk, A]\]jYd `gda\Yqk
                              will include the day immediately following Thanksgiving Day, the day immediately
                              following Christmas Day, and the day immediately following New Years Day. Each time
                              period shall expire at 5:00 P.M. (Orlando, Florida time) on the last day of the applicable
                              time period.

                 25. Miscellaneous.

                           a. This Agreement may not be amended except by an instrument in writing signed on behalf
                              of each Party.

                           b. The Deposit, Purchase Price, and other payments due from Buyer under this Agreement
                              shall be remitted in immediate funds by federal wire transfer in accordance with wire
                              transfer instructions provided by the required recipient, Seller, Escrow Agent, or Closing
                              Agent.

                           c. This Agreement, together with the Schedules and other agreements referred to in this
                              Agreement, constitute the entire agreement between the Parties pertaining to the subject
                              matter of this Agreement and supersede all prior and contemporaneous agreements,
                              understandings, negotiations and discussions, whether oral or written, of the Parties
                              regarding such subject matter.

                                                                                                                 Page 17 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ             Doc 316
                                                                  293       Filed 03/25/21
                                                                                  03/17/21       Page 55
                                                                                                      19 of 81
                                                                                                            22
            #
            #


                           d. Regardless of whether the transactions contemplated by this Agreement are consummated,
                              each Party shall pay its or their own costs and expenses, including Legal Costs and
                              investment banking, accounting, consulting, and other professional fees, incurred in
                              connection with the negotiation, preparation, investigation and performance by such Party
                              of this Agreement and the transactions contemplated under this Agreement, except as
                              otherwise provided for herein.

                           e. This Agreement shall not be recorded by Buyer. Any attempt to record this Agreement or
                              any memorandum hereof or any reference hereto by Buyer or any agent or representative
                              of Buyer shall, at the sole option of Seller, constitute a material default by Buyer, in which
                              event Escrow Agent shall deliver the Deposit to Seller and Buyer shall execute and deliver
                              such documents, and take such other actions, as Seller may require in order to evidence of
                              record that Buyer has no right, title, claim, or interest in the Property.

                           f.   Notwithstanding any other provision of this Agreement, any representation, warranty, or
                                covenant of Seller contained in this Agreement that by its terms survives Closing or the
                                termination of this Agreement, shall not survive the closing of the Bankruptcy Case.

                           g. Seller and Buyer will, without additional consideration, sign, acknowledge, and deliver any
                              other documents and take any other action necessary or appropriate and reasonably
                              requested by the other to carry out the intent and purpose of this Agreement.

                           h. Radon is a naturally occurring radioactive gas that, when it has accumulated in a building
                              in sufficient quantities, may present health risks to persons who are exposed to it over time.
                              Levels of radon that exceed federal and state guidelines have been found in buildings in
                              Florida. Additional information regarding radon and radon testing may be obtained from
                              county public health units.

                           i.   The determination that any covenant, agreement, condition or provision of this Agreement,
                                which is not necessary to the enjoyment by either party of the benefit contemplated herein,
                                is invalid and shall not affect the enforceability of the remaining covenants, agreements,
                                conditions or provisions hereof and, in the event of any such determination, this Agreement
                                shall be construed as if such invalid covenant, agreement, condition or provision were not
                                included herein.

                           j.   No failure or delay of either Party in the exercise of any right given to such Party hereunder
                                shall constitute a waiver thereof unless the time specified herein for exercise of such right
                                has expired, nor shall any single or partial exercise of any right preclude any other or further
                                exercise thereof or of any other right. The waiver of any breach hereunder shall not be
                                deemed to be a waiver of any other or any subsequent breach hereof.

                           k. Whenever provision is made in this Agreement for one Party to indemnify the other Party
                              with respect to any claim or risk, such provision shall be interpreted to mean that the Party
                              (af l`ak N][lagf uIndemnitorv) af\]efa^qaf_ l`] gl`]j KYjlq (af l`ak N][lagf uOtherv)
                              agrees to indemnify, defend, and hold harmless the Other from and against any and all
                              fines, penalties, losses, expenses, obligations, claims, suits, actions, damages, or liabilities,
                              af[dm\af_ j]YkgfYZd] Yllgjf]qkw ^]]k* o`a[` l`] Jl`]j eYq af[mj gj lg o`a[` al eYq Z][ge]
                              subject as a result of or in connection with, and to the extent caused by, the described claim
                              or risk.
                                                                                                                     Page 18 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293      Filed 03/25/21
                                                                                03/17/21       Page 56
                                                                                                    20 of 81
                                                                                                          22
            #
            #


                           l.   The Parties neither intend to confer any benefit hereunder on any Person other than the
                                parties hereto, nor shall any such third party have any rights hereunder.

                           m. This Agreement shall be governed by, construed, interpreted and the rights of the Parties
                              determined in accordance with the laws of the State of Florida without reference to its
                              choice or conflicts of laws principles. Each Party: (i) irrevocably submits to the jurisdiction
                              of the Bankruptcy Court; (ii) waives any objection to laying venue in any such action or
                              proceeding in the Bankruptcy Court; (iii) waives any objection that the Bankruptcy
                              Court is an inconvenient forum or does not have jurisdiction over any Party; and (iv)
                              agrees that service of process upon such Party in any such action or proceeding shall be
                              effective if given in accordance with the notice provisions of this Agreement.

                           n. BUYER AND SELLER HEREBY EACH WAIVE THE RIGHT TO A TRIAL BY JURY
                              IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
                              SUBJECT MATTER OF THIS AGREEMENT.

                           o. Buyer acknowledges receipt of the Bid Procedures Order, and represents that it has either
                              had its counsel review and advise Buyer regarding the terms of the Bid Procedures Order,
                              or that Buyer has had the opportunity to have counsel review the Bid Procedures Order.
                              Buyer agrees to be bound by the terms and conditions of the Bid Procedures Order and the
                              Bid Procedures approved thereby. Any omission from this Agreement of any condition,
                              obligation, or requirement contained in the Bid Procedures Order shall not relieve Buyer
                              of such condition, obligation, or requirement. Buyer acknowledges that it is entering into
                              this Agreement, and upon the Closing shall take the Hotel, subject to the terms, conditions,
                              and requirements of the Bid Procedures Order, and the Sale Order.

                 26. Exhibits. The following Exhibits referenced elsewhere in this Agreement are attached hereto and
                     incorporated herein by reference:

                           a. -YJKDKU [)\ - Description or Depiction of the real property.



                                            [The Parties have signed on the following page.]




                                                                                                                  Page 19 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293     Filed 03/25/21
                                                                               03/17/21   Page 57
                                                                                               21 of 81
                                                                                                     22
            #
            #

                                        [Signature page to Purchase and Sale Agreement]


                BUYER:                                                 SELLER:
                MAC New Opportunities LLC, a Delaware                  UNIVERSAL TOWERS CONSTRUCTION,
                Limited Liability Company, by M Manager                INC., a Florida corporation
                LLC, a Delaware Limited Liability Company


                Signature:                                             Signature:
                ______________________________________                 ____________________________________
                Print name: Andrew Herenstein                          Print name: Lis Oliveira-Sommerville
                Title: Authorized Person                               Title: President




                Date: March 16, 2021                                   Date:     &"$'"%#%$
                                                                       ______________________________________,
                                                                       2021




                                                                                                          Page 20 of 21
            #
            ((**(&&)#.'#
1=6?598< 1;?69<=6
0<5>487; 2<@7;=>7 30-
                  41- **$#)+%("&*'%"'2(#",$$)"./*,&#.,)2$+
                      $2%#%*/2"&)$("'0'3",0&+"+$23,'+.+%2(
                           Case 6:20-bk-03799-KSJ            Doc 316
                                                                 293   Filed 03/25/21
                                                                             03/17/21   Page 58
                                                                                             22 of 81
                                                                                                   22
            #
            #

                                                              EXHIBIT A

                                                      LEGAL DESCRIPTION

            Property Described in the land records of Orange County, Florida as:

            Lot 2, FLORIDA CENTER, UNIT 16, according to the plat thereof as recorded in Plat Book 5, Pages 141
            through 145, Public Records of Orange County, Florida.




                                                                                                        Page 21 of 21
            #
            ((**(&&)#.'#
Case 6:20-bk-03799-KSJ   Doc 316   Filed 03/25/21   Page 59 of 81




       Exhibit B
              Case
              Case6:20-bk-03799-KSJ
                   6:20-bk-03799-KSJ Doc
                                     Doc316
                                         294 Filed
                                             Filed03/25/21
                                                   03/17/21 Page
                                                            Page60
                                                                 1 of
                                                                   of22
                                                                      81




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:

UNIVERSAL TOWERS CONSTRUCTION,                              CASE NO. 6:20-bk-03799-KSJ
INC.,                                                       Chapter 11

      Debtor.
______________________________________/
                                      NOTICE OF FILING

          Debtor, Universal Towers Construction, Inc., by and through its undersigned counsel,

hereby gives notice of filing of the attached Purchase and Sale Agreement between Universal

Towers Construction, Inc. and 7800 Universal Blvd Owner LLC, the designated Back-Up Bidder.


                                                    /s/ Christopher R. Thompson
                                                    Eric S. Golden
                                                    Florida Bar No. 146846
                                                    Email: egolden@burr.com
                                                    Christopher R. Thompson
                                                    Florida Bar No. 0093102
                                                    Email: crthompson@burr.com
                                                    BURR & FORMAN, LLP
                                                    200 S. Orange Ave., Suite 800
                                                    Orlando, Florida 32801
                                                    Phone: (407) 540-6600
                                                    Attorneys for Debtor


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 17, 2021, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system which will send electronic notice to all parties

registered to receive electronic notice.

                                                    /s/ Christopher R. Thompson
                                                    Christopher R. Thompson




45217301 v1
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case
                          Case6:20-bk-03799-KSJ
                               6:20-bk-03799-KSJ Doc
                                                 Doc316
                                                     294 Filed
                                                         Filed03/25/21
                                                               03/17/21 Page
                                                                        Page61
                                                                             2 of
                                                                               of22
                                                                                  81
            THIS AGREEMENT WILL TAKE EFFECT UPON ENTRY OF THE SALE ORDER
            CONFIRMING THE SUCCESSFUL BID, AND WILL THEN BECOME BINDING ON THE
            SUCCESSFUL BIDDER. BY SUBMITTING ITS BID AND PARTICIPATING IN THE AUCTION,
            EACH BIDDER BINDS ITSELF TO, AND BECOMES OBLIGATED TO EXECUTE AND
            PERFORM UNDER THIS AGREEMENT, IN THE EVENT THE BIDDER SUCCEEDS IN THE
            AUCTION OR IS DESIGNATED THE BACK-UP BIDDER. UNDERLINED TERMS IN THE
            FOREGOING STATEMENT ARE DEFINED BELOW IN THE TEXT OF THIS AGREEMENT.



                                             PURCHASE AND SALE AGREEMENT

                                                             BETWEEN

                             UNIVERSAL TOWERS CONSTRUCTION, INC., a Florida Corporation,
                                      AS CHAPTER 11 DEBTOR IN POSSESSION

                                                              as Seller

                                                               AND

                          7800 UNIVERSAL BLVD OWNER LLC, a Delaware Limited Liability Company


                                                             as Buyer




                                                 Property: 7800 Universal Boulevard

                                                       Orlando, Florida 32819

                                           Dated as of: _______________________, 2021




            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case
                          Case6:20-bk-03799-KSJ
                               6:20-bk-03799-KSJ Doc
                                                 Doc316
                                                     294 Filed
                                                         Filed03/25/21
                                                               03/17/21 Page
                                                                        Page62
                                                                             3 of
                                                                               of22
                                                                                  81



            THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of the Effective
            Date (defined below) between UNIVERSAL TOWERS CONSTRUCTION, INC., a Florida Corporation,
            as debtor in possession (the “Debtor” or “Seller”) and 7800 UNIVERSAL BLVD OWNER LLC, a
            Delaware Limited Liability Company (the “Buyer”). Buyer and Seller are sometimes collectively referred
            to below as the “Parties” and each individually as a “Party.”

                                                              RECITALS

                    WHEREAS, Debtor is the owner of the real property located at 7800 Universal Boulevard, Orlando,
            Florida 32819, together with all improvements thereon and appurtenances thereunto, (the “Land”) which
            Land is described on Exhibit “A” hereto.

                   WHEREAS, The Land is improved, and is operated, as a Crowne Plaza hotel containing 400 hotel
            rooms. References below to the “Hotel” mean the hotel business operated on the Land.

                     WHEREAS, On July 3, 2020, Debtor filed a voluntary petition for relief under Chapter 11, Title
            11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
            Middle District of Florida – Orlando Division (the “Bankruptcy Court”). The case is pending in the
            Bankruptcy Court as Case No. 6:20-bk-03799-KSJ (the “Bankruptcy Case”). Debtor’s bankruptcy estate
            is referred to herein as the “Estate.”

                    WHEREAS, On December 8, 2020, the Bankruptcy Court entered the Bid Procedures Order (as
            defined below), thereby authorizing the Debtor to sell the Hotel by auction pursuant to the Bid Procedures
            attached thereto as Exhibit A.

                    WHEREAS, On March 16, 2021, Debtor conducted the Auction and has designated the Buyer as
            the [check one]:

                       The Successful Bidder

                      The Back-Up Bidder

                    WHEREAS, Debtor believes that it is in the best interests of the Estate to sell the Property (defined
            below) to Buyer, and the Buyer wishes to purchase the Property from the Debtor, all subject to the approval
            of the Bankruptcy Court and as more particularly provided below.

            NOW, THEREFORE, in consideration of the mutual covenants and agreements herein and for other good
            and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree
            as follows.

                                                             AGREEMENT

                 1. Definitions. In addition to all other defined terms contained in this Agreement, each term listed
                    below shall have the meaning prescribed for that term:

                          a. “Accounts Receivable” means all amounts which Seller is entitled to receive from the
                             Hotel operations but has not received as of the Closing, including, without limitation,
                             charges for the use or occupancy of any guest, conference, or banquet rooms or other
                             facilities at the Land, any restaurant, bar, or banquet services, or any other goods or services
                             provided by or on behalf of Seller at the Hotel, but expressly excluding all: (a) credit card
                             charges, checks, and other instruments which Seller has submitted for payment as of the
                             Closing; and (b) items of income otherwise prorated pursuant to this Agreement.

                                                                                                                   Page 2 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case
                          Case6:20-bk-03799-KSJ
                               6:20-bk-03799-KSJ Doc
                                                 Doc316
                                                     294 Filed
                                                         Filed03/25/21
                                                               03/17/21 Page
                                                                        Page63
                                                                             4 of
                                                                               of22
                                                                                  81



                          b. “Auction” means the live online-only auction to be conducted pursuant to that certain Bid
                             Procedures Order and the Bid Procedures.

                          c. “Back-Up Bid” means the next highest and best bid submitted at the Auction after the
                             Successful Bid, in the amount of $35,600,000.00, as determined by the Seller in its sole
                             discretion

                          d. “Back-Up Bidder” means the bidder who the Debtor deems to have submitted the Back-
                             Up Bid.

                          e. “Bid Procedures Order” means that certain Order (1) Approving Bidding Procedures for
                             the Sale of Debtor’s Hotel Property, (2) Scheduling Dates to Conduct Auction and Sale
                             Hearing, (3) Approving the Form and Manner of Notices, (4) Approving the Sale of the
                             Hotel Free and Clear of All Liens, Claims, and Encumbrances and Interests, (5) Approving
                             Assumption and Assignment Procedures, and (6) Granting Related Relief, which the
                             Bankruptcy Court entered on December 8, 2020 (Doc. No. 208) in the Bankruptcy Case.

                          f.   “Bid Procedures” means those certain Bid Procedures approved by the Bankruptcy Court
                               for the sale and auction of the Property pursuant to the Bid Procedures Order.

                          g. “Bookings” means all bookings and reservations for guest, conference, and banquet rooms
                             or other facilities at the Hotel as of the Closing, together with all deposits held by Seller
                             with respect thereto.

                          h. “Closing” shall mean the consummation of the conveyance of the Property (defined below)
                             to Buyer and receipt of the Purchase Price (also defined below) by Seller, and the
                             satisfaction or waiver of all other conditions for closing prescribed by this Agreement.

                          i.   “Data Room” means the online data room maintained by Fisher Auction Company, which
                               contains material information with respect to the Property.

                          j.   “Effective Date” means the date the Sale Order is entered by the Bankruptcy Court.

                          k. “Escrow Agent” means Fidelity National Title Insurance Company.

                          l.   “Guest Ledger” means all charges accrued to the open accounts of any guests or customers
                               at the Hotel as of the Cut-Off Time (as defined below) for the use or occupancy of any
                               guest, conference, or banquet rooms or other facilities at the Hotel, any restaurant, bar, or
                               banquet services, or any other goods or services provided by or on behalf of Seller at the
                               Hotel.

                          m. “Lien” means “any interest in” the Property as used in Section 363(f) of the Bankruptcy
                             Code and includes any lien (including any tax lien or judgment lien), pledge, security
                             interest, mortgage or lis pendens, contracts, options or other rights to acquire any other
                             interest in the Property, but does not include any easements or restrictions of record.

                          n. “Person” means any natural person, corporation, company, partnership, proprietorship,
                             joint venture, association, joint stock company, trust, foundation, fund, institution, society,
                             union, club, or other group organized for any purpose, whether or not incorporated,
                             wherever located and of whatever citizenship, or any receiver, trustee in bankruptcy or

                                                                                                                  Page 3 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case
                          Case6:20-bk-03799-KSJ
                               6:20-bk-03799-KSJ Doc
                                                 Doc316
                                                     294 Filed
                                                         Filed03/25/21
                                                               03/17/21 Page
                                                                        Page64
                                                                             5 of
                                                                               of22
                                                                                  81



                               similar official, any liquidating agent for any of the foregoing, any trustee or executor in
                               his capacity as such or any government or agency or political subdivision thereof.

                          o. “Purchase Price” means either (i) if this Agreement is submitted by the Successful Bidder:
                             the Successful Bid amount plus all costs necessary to cure the Assigned Contracts, as
                             described in paragraph 2.b.ii; or (ii) if this Agreement is submitted by the Back-Up Bidder:
                             the Back-Up Bid Amount plus all costs necessary to cure the Assigned Contracts, as
                             described in paragraph 2.b.ii. For the purpose of clarity, the Purchase Price does not
                             include the Buyer’s Premium (as defined in paragraph 18)

                          p. “Retail Merchandise” means all merchandise held for sale to guests and customers of the
                             Hotel, or ordered for future sale at the Hotel as of the Closing, including, without limitation,
                             the inventory held for sale in any gift shop, pro shop, or newsstand.

                          q. “Section” means each provision of this Agreement included under any underlined heading
                             or title. Each Section shall include all clauses and paragraphs contained between the
                             underlined heading for that Section and the underlined heading of the following Section.

                          r.   “Stalking Horse Bid Amount” means $28,250,000.00, the bid submitted by the Stalking
                               Horse Bidder for the purchase of the Property.

                          s. “Stalking Horse Bidder” means 7800 Universal Boulevard Orlando Owner, LLC, a
                             Delaware limited liability company.

                          t.   “Successful Bid” means the highest and best bid submitted at the Auction in the amount
                               of $35,700,000.00, as determined by the Seller in its sole discretion.

                          u. “Successful Bidder” means the bidder at the Auction who is deemed by the Seller to have
                             submitted the Successful Bid.

                          v. “Taxes” means any federal, state, local, or foreign real property, personal property, sales,
                             use, room, occupancy, ad valorem, or similar taxes, assessments, levies, charges, or fees
                             levied with respect to the Property or to operations thereon, including, without limitation,
                             any interest, penalty, or fine with respect thereto, but expressly excluding any: (a) federal,
                             state, local, or foreign income, capital gain, gross receipts, capital stock, franchise, profits,
                             estate, gift, or generation skipping tax; or (b) transfer, documentary stamps on the deed and
                             any mortgage; intangible tax on any mortgage; recording, or similar tax, levy, charge, or
                             fee incurred with respect to the transaction described in this Agreement; provided, that
                             Seller shall request that the Bankruptcy Court include a provision in the Sale Order
                             providing that the transfer of the Property shall be exempt from any documentary stamps
                             on the deed and any mortgage, intangible tax on any mortgage, and any real estate transfer,
                             sales, use, or other similar tax, pursuant to Section 1146(a) of the Bankruptcy Code, as set
                             forth herein.

                      Any terms not defined in this agreement shall have the meaning as defined in Bid Procedures Order
                      and the Bid Procedures; or 11 U.S.C. § 101. Defined terms may be used in the singular or the
                      plural. When used in the singular preceded by “a,” “an,” or “any,” such term shall mean one or
                      more members of the relevant class. When used in the plural, such term shall mean some or all, as
                      applicable in the context, of the members of the relevant class.

                                                                                                                    Page 4 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case
                          Case6:20-bk-03799-KSJ
                               6:20-bk-03799-KSJ Doc
                                                 Doc316
                                                     294 Filed
                                                         Filed03/25/21
                                                               03/17/21 Page
                                                                        Page65
                                                                             6 of
                                                                               of22
                                                                                  81



                 2. Sale and Purchase of Property. Subject to the terms and conditions of this Agreement and to the
                    Sale Order, and subject in all events to the approval of the Bankruptcy Court, on the Closing Date
                    (defined below), Seller shall sell, assign, transfer, convey and deliver, or cause to be sold, assigned,
                    transferred, conveyed and delivered, to Buyer, and Buyer shall purchase and acquire from Seller,
                    Seller’s right, title, and interest in the following (collectively, the “Property”):

                          a. The Land described in Exhibit “A” and located at 7800 Universal Boulevard, Orlando,
                             Florida 32819, together with all of Seller’s right, title, and interest in and to any property
                             rights, easements, rights-of-way, hereditaments, appurtenances, entitlements, development
                             rights, permits, approvals, and rights and profits derived from, related to, or appurtenant to
                             the Land (collectively, the “Easements and Ownership Rights”, and collectively with the
                             Hotel and the Land, the “Real Property”).

                          b. All personal property located on or in the Real Property that belongs to Debtor and that is
                             used in operations of the Hotel, other than any property specifically excluded herein (the
                             “Personal Property”). The following provisions apply for determining personal property
                             to be transferred to Buyer and, therefore, included in the Property:

                                   i. The Property does not include the balance of all cash and securities and other cash
                                      equivalent interests held by Seller, or for the benefit of Seller or the Hotel, and
                                      deposited, held, or contained in any account, bank, or vault, including, but
                                      excluding any deposits expressly addressed in the Section below titled “Prorations
                                      and Adjustments”.

                                  ii. The Data Room includes a Schedule of Seller’s rights, claims, and interests as a
                                      party to, or otherwise with respect to, service contracts, equipment leases,
                                      management agreements, franchises, licenses, and other arrangements and
                                      agreements that Seller may assign and Buyer may assume (collectively,
                                      “Operations Agreements”). At the Sale hearing, Seller shall request Bankruptcy
                                      Court authority for the assumption and assignment of all Operations Agreements
                                      that Buyer elects prior to the Sale hearing, on a preliminary basis, to assume (the
                                      “Designated Contracts”); and the Seller or the Bankruptcy Court shall determine
                                      any necessary cure costs required to be paid to any counterparty to the Designated
                                      Contracts upon assumption and assignment, and any other terms and conditions of
                                      assumption and assignment of such Designated Contracts. Not later than seven (7)
                                      days before the Closing Date, Buyer will specify in a notice to Seller which of the
                                      Designated Contracts the Bankruptcy Court has authorized to be assumed and
                                      assigned that Buyer desires to designate as part of the Property to be assigned to
                                      Buyer at Closing (the “Assigned Contracts”). Buyer shall be responsible to pay
                                      all cure costs associated with the assumption and assignment of the Assigned
                                      Contracts, and shall provide any proof of adequate assurance of future performance
                                      of such Assigned Contracts, and comply with any other requirements, as the
                                      Bankruptcy Court may order as a condition to assumption and assignment of such
                                      Assigned Contracts. The Assigned Contracts will be included in the Property, and

                                                                                                                  Page 5 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case
                          Case6:20-bk-03799-KSJ
                               6:20-bk-03799-KSJ Doc
                                                 Doc316
                                                     294 Filed
                                                         Filed03/25/21
                                                               03/17/21 Page
                                                                        Page66
                                                                             7 of
                                                                               of22
                                                                                  81



                                      at Closing, Seller will assign and Buyer will expressly assume the Assigned
                                      Contracts. The Property does not include, and before Closing Seller will terminate,
                                      or Seller shall be deemed to reject, all other Designated Contracts and Operations
                                      Agreements.

                                 iii. The Personal Property shall include all furniture, fixtures, and equipment; all
                                      supplies; computer hardware; transferable IT systems; food and beverage;
                                      inventories; Retail Merchandise; transferable licenses and permits; books and
                                      records relating to Hotel operations (including transferable guest data (excluding
                                      any private guest data protected by any applicable law), but excluding the
                                      corporate books and records of the Seller; bookings; transferable warranties;
                                      transferable intangible property (telephone numbers (including all “800” and
                                      “888” numbers for the Hotel), Hotel-specific internet domain, website, and related
                                      login information and the contents therein, and post office boxes); provided that
                                      Personal Property shall not include any of the foregoing items that Seller leases or
                                      licenses, and further shall not include any such items that are property of the hotel
                                      franchise licensor (HHF, as defined below) or the hotel management company,
                                      Aimbridge Hospitality, Inc. Seller is not obligated to transfer any of the foregoing
                                      items that Seller is prohibited by law or contract from transferring. Seller makes
                                      no warranties or representations whatsoever concerning the Personal Property.

                 3. Court Approval. The parties’ respective obligations to purchase and sell the Property pursuant to
                    this Agreement are subject to: (a) Bankruptcy Court approval after notice and a hearing, and (b)
                    the provisions, requirements, and limitations of the Sale Order (defined below).

                 4. Purchase Price. Buyer will pay the Purchase Price to Seller in the following manner:

                          a. Upon submission of its Stalking Horse Bid, or, alternatively, in order to participate in the
                             Auction, Buyer paid a deposit of FIVE HUNDRED THOUSAND AND NO/100
                             DOLLARS ($500,000.00) (the “Initial Deposit”), which is held by the Escrow Agent. On
                             Buyer’s becoming the Successful Bidder, the Initial Deposit shall become earnest money
                             security for Buyer’s performance of this Agreement and shall constitute a portion of the
                             “Deposit.”

                          b. Within 24 hours of becoming the Successful Bidder, Buyer shall deliver to Escrow Agent
                             an additional deposit (the “Additional Deposit”) the amount of which is the difference
                             between 10% of the Successful Bid amount and the Initial Deposit (such that the sum of
                             the Initial Deposit and the Additional Deposit together equal 10% of the Successful Bid).
                             The Additional Deposit will be wire transferred to Escrow Agent to be held in escrow in
                             accordance with this Agreement.

                          c. References in this Agreement to the “Deposit” mean the amount from time to time held by
                             Escrow Agent pursuant to this Agreement. The Deposit will not accrue interest. At
                             Closing, the Deposit will be delivered to Seller and applied toward payment of the Purchase
                             Price due from Buyer.



                                                                                                                 Page 6 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case
                          Case6:20-bk-03799-KSJ
                               6:20-bk-03799-KSJ Doc
                                                 Doc316
                                                     294 Filed
                                                         Filed03/25/21
                                                               03/17/21 Page
                                                                        Page67
                                                                             8 of
                                                                               of22
                                                                                  81



                          d. At Closing, Buyer will pay to Seller the balance of the Purchase Price (adjusted for
                             prorations and other adjustments required in this Agreement) by wire transfer of immediate
                             funds.

                          e. Buyer will also pay at Closing the closing costs allocated in this Agreement to Buyer and
                             the Buyer’s Premium required in the Section below titled “Buyer’s Premium”.

                 5. Time and Place of Closing. Unless (a) otherwise agreed to by the Seller and Buyer in writing, or
                    (b) a stay is imposed by a court of competent jurisdiction, or (c) the Buyer under this Agreement is
                    the Back-Up Bidder, the Closing shall occur not earlier than forty-five (45) calendar days after
                    entry of the Sale Order, or at such other time as may be ordered by the Bankruptcy Court (the
                    “Closing Date”). Notwithstanding any provisions to the contrary contained herein, so long as
                    Buyer is not in default hereunder or has otherwise not caused delay of Closing, if Closing has not
                    occurred within ninety (90) days after entry of the Sale Order, then Buyer shall have the option to
                    terminate this Agreement and receive back its Deposit, whereupon the Parties shall be released
                    from any further obligations hereunder except for those that survive Closing. If Buyer invokes this
                    option to terminate, then Seller shall have the right in its discretion to cause Closing to occur within
                    thirty (30) days after receiving notice of Buyer's election to terminate, in which event Buyer shall
                    be obligated to close notwithstanding its previous election to terminate. If the Buyer under this
                    Agreement is the Back-Up Bidder, then the Closing Date shall occur forty-five (45) days after
                    Seller notifies the Back-Up Bidder that the Successful Bidder has failed to close on the purchase
                    of the Property, or at such other time as Seller and Buyer may agree. With respect to a Back-Up
                    Bidder, this Agreement shall be deemed terminated, and the parties hereto shall be released from
                    any and all obligations and liabilities hereunder, upon the Closing of the sale of the Property to the
                    Successful Bidder.

                          a. Closing will occur at the offices of Seller’s legal counsel, Burr & Forman (the “Closing
                             Agent”), 200 S. Orange Avenue, 8th floor, Orlando, Florida 32801. The Closing shall be
                             an escrow closing through the Closing Agent.

                          b. Notwithstanding any other provision of this Agreement, time is of the essence with respect
                             to the Closing Date. No grace period, notice, or tender shall be required as a condition to
                             declaring Buyer in immediate default for failure to timely to close.

                          c. Buyer acknowledges receipt of a commitment for an ALTA owner’s title insurance policy
                             from Fidelity National Title Insurance Company (the “Title Company”), with an effective
                             date of December 3, 2020, Order No. 9071222 (the “Title Commitment”), together with
                             copies of all documents referenced therein. At Buyer’s request and at Buyer’s expense, at
                             Closing, Closing Agent will issue owner’s and lender’s title insurance policies at the
                             promulgated rate applicable thereto, reduced by a full “Butler Rebate.”


                                  i. For purposes of this Agreement, the “Permitted Exceptions” include those
                                     exceptions described in, and other title matters disclosed in, the Title Commitment,
                                     together with: (i) taxes for the year of Closing and subsequent years (Seller shall
                                     pay taxes for previous years); (ii) all matters appearing on the Survey; and (iii)
                                     other matters affecting the Property and disclosed by this Agreement. Buyer
                                     accepts title for the Property subject to the Permitted Exceptions.

                                  ii. If Buyer requests issuance of owner’s or lender’s title insurance policy, not later
                                      than five (5) days before Closing, Seller will provide to Buyer an updated Title
                                                                                                                  Page 7 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case
                          Case6:20-bk-03799-KSJ
                               6:20-bk-03799-KSJ Doc
                                                 Doc316
                                                     294 Filed
                                                         Filed03/25/21
                                                               03/17/21 Page
                                                                        Page68
                                                                             9 of
                                                                               of22
                                                                                  81



                                       Commitment bringing the effective date of the Title Commitment forward. If that
                                       updated Title Commitment reflects that title for the Property has since the previous
                                       effective date become subject to an adverse claim, defect, or other condition that
                                       is not a Permitted Exception (collectively, “Subsequent Defects”), unless Seller
                                       removes the Subsequent Defect such that the Title Company agrees to make no
                                       exception for it in the title insurance policy, Buyer will have the right in Buyer’s
                                       discretion to terminate this Agreement by delivering written notice of termination
                                       to Seller before the Closing Date, in which event Escrow Agent shall return the
                                       Deposit to Buyer and the Parties shall be released from any further obligations
                                       under this Agreement, except for those that expressly survive termination of this
                                       Agreement. If Buyer fails before the Closing Date to deliver its notice of
                                       termination pursuant to this Section, Buyer shall be deemed to have waived the
                                       Subsequent Defects and elected to purchase the Property subject to them (and those
                                       Subsequent Defects shall become Permitted Exceptions).

                          d. If the Bankruptcy Court does not discharge or remove from the title for the Real Property
                             any monetary lien, mortgage, judgment, or other encumbrance securing payment for a
                             liquidated sum (a “Monetary Lien”), then Seller may elect at or before Closing to satisfy
                             or otherwise remove that Monetary Lien from title for the Real Property. If Seller fails or
                             elects not to remove a Monetary Lien, the Buyer shall have the right before Closing to
                             terminate this Agreement and receive back the Deposit.

                          e. Buyer has reviewed and approved the Survey prepared by Associated Land Surveying &
                             Mapping, Inc. dated January 15, 2021, bearing Job No. 20140 (the “Survey”).

                 6. Conveyance of Property. Subject to and in accordance with the provisions of this Agreement and
                    the Sale Order, and subject to approval of the Bankruptcy Court, at Closing Seller shall execute
                    and deliver to Buyer the following instruments for the purpose of transferring and conveying the
                    Property to Buyer:

                          a. Debtor’s Quitclaim Deed (the “Deed”) conveying the Real Property free and clear of all
                             Liens in accordance with sections 363(b) and (f) of the Bankruptcy Code, with such Liens
                             to attach to the proceeds of sale, but otherwise subject to the Permitted Exceptions.

                          b. A general bill of sale and assignment conveying to Buyer all of the Personal Property,
                             tangible and intangible, included in the Property (as specified in Section 2(b)), without
                             warranty or representation whatsoever, except that the transfer shall be made subject only
                             to such liens and encumbrances as are permitted by the Bankruptcy Court pursuant to the
                             Sale Order.

                          c. The Closing Statement (defined below).

                          d. Assignment of Developer Rights, Permits, Agreements, Approvals, Fees and Deposits,
                             provided that such Assignment shall be without any representations or warranties by the
                             Seller whatsoever.

                          e. Keys to the improvements located on the Property.

                          f.   Such other documents as may be customary, or as may be authorized or directed in the Sale
                               Order, and documents reasonably required in order to perform this Agreement or to satisfy

                                                                                                                 Page 8 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294   Filed 03/25/21
                                                                             03/17/21       Page 69
                                                                                                 10 of 81
                                                                                                       22



                             reasonable legal concerns. Each closing document shall be consistent with and implement
                             applicable provisions of this Agreement and with the Sale Order.

                 7. Buyer’s Documents. Subject to and in accordance with the provisions of this Agreement and the
                    Sale Order, and subject to approval of the Bankruptcy Court, at Closing Buyer shall execute and
                    deliver the following instruments:

                          a. The Closing Statement.

                          b. Such other documents as may be customary, or as may be authorized or directed in the Sale
                             Order, and documents reasonably required in order to perform this Agreement or to satisfy
                             reasonable legal concerns. Each closing document shall be consistent with and implement
                             applicable provisions of this Agreement and with the Sale Order.

                 8. Closing Expenses. Buyer will pay all costs of the Closing, and of transfer and conveyance of the
                    Property, including without implied limitation documentary stamps required to be affixed to the
                    deed, the cost of recording all instruments required to be recorded, the title insurance premiums
                    and charges for related title services, costs and fees of the Closing Agent for closing services (up
                    to, but not exceeding, $1,000.00), the fees and expenses of the Escrow Agent (up to, but not
                    exceeding, $1,000.00), and the costs and fees for Buyer’s own attorneys, accountants, and
                    consultants; provided, that Seller shall request that the Bankruptcy Court include a provision in the
                    Sale Order providing that the transfer of the Property shall be exempt from any documentary stamps
                    on the deed and any mortgage; intangible tax on any mortgage; and any real estate transfer,
                    mortgage recording, sales, use, or other similar tax, pursuant to Section 1146(a) of the Bankruptcy
                    Code, as set forth herein. Buyer shall receive the maximum “Butler Rebate” on title insurance
                    premiums charged to Buyer.

                 9. Bankruptcy Court Approval. Buyer’s obligation to purchase, and Seller’s obligation to sell, the
                    Property are expressly contingent on and subject to the final entry by the Bankruptcy Court of the
                    Sale Order (defined below in this Section) conforming to the requirements of this Agreement.

                          a. If on or before April 30, 2021, the Bankruptcy Court has not entered the Sale Order
                             conforming to the requirements of this Agreement, then either of Seller or Buyer may
                             terminate this Agreement by delivering written notice to the other of the election to
                             terminate. In the event of such a termination, Escrow Agent will return the Deposit to
                             Buyer.

                          b. Notwithstanding the foregoing, the appointment of a Chapter 11 trustee, or the conversion
                             or dismissal of the Bankruptcy Case, shall NOT relieve the Buyer of its duties under this
                             Agreement, absent further order of the Bankruptcy Court.

                          c. Seller shall use commercially reasonable efforts to obtain Bankruptcy Court approval of
                             the sale of the Property to the Buyer in accordance with this Agreement, and such order
                             shall contain the following provisions (the “Sale Order”):

                                  i. a finding that Seller prepared and mailed a motion requesting entry of the Sale
                                     Order, and such motion and notice were proper and sufficient as to all parties
                                     entitled to it;

                                  ii. the sale and transfer of the Property to the Buyer is approved pursuant to Sections

                                                                                                               Page 9 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294    Filed 03/25/21
                                                                              03/17/21       Page 70
                                                                                                  11 of 81
                                                                                                        22



                                      105 and 363(f) of the Bankruptcy Code;

                                 iii. Buyer will receive title for the Property free and clear of all Liens pursuant to
                                      Section 363(f) of the Bankruptcy Code, with such Liens attaching to the sale
                                      proceeds, and otherwise in accordance with the requirements of this Agreement.
                                      Without limiting the foregoing general requirements, the Sale Order shall satisfy
                                      requirements 4, 6, and 7 of Schedule B-I of the Title Commitment.

                                 iv. a provision that the transfer of the Property from Seller to Buyer contemplated by
                                     this Agreement shall be exempt from any documentary stamps on the Deed and
                                     any mortgage, intangible tax on any mortgage, and any real estate transfer,
                                     mortgage reporting, sales, use, or other similar tax, pursuant to Section 1146(a) of
                                     the Bankruptcy Code; provided that, alternatively, such provision may be included
                                     in an order confirming the Debtor’s plan of liquidation.

                 10. Acceptance of the Property “As Is”. Buyer acknowledges Buyer was allowed thoroughly to
                     investigate the Property, the title thereto and conditions thereon, and all components thereof before
                     electing to participate in the Auction. In deciding to participate in the Auction and acquire the
                     Property, Buyer has relied on Buyer’s investigation of the Property conducted before the Auction.

                          a. Buyer shall have no right or discretion whatsoever to terminate this Agreement because of
                             conditions affecting or information concerning the Property of which Buyer becomes
                             aware after the Effective Date, regardless of the nature of those conditions or information.
                             Further, Seller’s performing repairs or replacements to remedy conditions affecting the
                             Property, or otherwise upgrading or improving any component of or condition affecting
                             the Property, is not a condition of Buyer’s obligation to purchase the Property. Seller shall
                             have no obligation to perform any such repairs or replacements, or to upgrade or improve
                             any component of or condition affecting the Property. Before Closing, Seller shall maintain
                             and operate the Hotel consistent with past practices.

                          b. NOTWITHSTANDING ANY CONTRARY OR CONFLICTING PROVISION OF THIS
                             AGREEMENT, BUYER SHALL AT CLOSING ACCEPT THE PROPERTY AS IS,
                             WHERE IS, AND SUBJECT TO ALL FAULTS, DEFECTS, AND OTHER
                             CONDITIONS, KNOWN AND UNKNOWN, PATENT AND LATENT. SELLER
                             MAKES NO WARRANTIES OR REPRESENTATIONS RELATING TO THE
                             PROPERTY, ITS CONDITION OR OPERATIONS, THE COST OR FEASIBILITY OF
                             REPAIRING, RESTORING, OR UPGRADING THE PROPERTY, OR OTHER
                             MATTERS EXCEPT THE WARRANTIES AND REPRESENTATIONS THAT ARE
                             EXPRESSLY STATED IN THIS AGREEMENT. SELLER DISCLAIMS ALL OTHER
                             WARRANTIES, REPRESENTATIONS, AND GUARANTIES; AND BUYER AGREES
                             NO OTHER WARRANTIES, REPRESENTATIONS, OR GUARANTIES FROM
                             SELLER SHALL BE IMPLIED. BUYER BEARS ALL RISKS OF DEFECTS, FAULTS,
                             AND OTHER CONDITIONS OF THE PROPERTY. WITHOUT LIMITING THE
                             FOREGOING, BUYER SHALL ACCEPT THE PROPERTY SUBJECT TO
                             CONDITIONS,     RESTRICTIONS,    REQUIREMENTS,       CONSTRAINTS,
                             OBLIGATIONS, AND OTHER MATTERS IMPOSED BY OR ARISING FROM
                             PERMITS, APPROVALS, LICENSES, FRANCHISES, ORDERS, DEVELOPMENT
                             ORDERS, CERTIFICATES, ACCEPTANCES, RESERVATIONS, VARIANCES,
                             SPECIAL EXCEPTIONS, AND OTHER AUTHORIZATIONS AND REQUIREMENTS
                             OF GOVERNMENTAL OR QUASI-GOVERNMENTAL AUTHORITIES.

                                                                                                               Page 10 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294      Filed 03/25/21
                                                                                03/17/21        Page 71
                                                                                                     12 of 81
                                                                                                           22



                 11. Crowne Plaza; Indemnification. The Hotel operates as a “Crowne Plaza” pursuant to that certain
                     Crowne Plaza New Development License Agreement dated April 12, 1999 (as same may have been
                     amended, the “License Agreement”) between Seller, as licensee, and Holiday Hospitality
                     Franchising, LLC (“HHF”). Without limiting any other provision of this Agreement, the Property
                     does not include the License Agreement. Accordingly, Seller will not transfer or assign to Buyer
                     the License Agreement; and Buyer will not have the right to operate the Hotel under the Crowne
                     Plaza brand unless Buyer independently negotiates a separate license agreement with HHF.

                      In the event Buyer does not enter into a new license agreement or make other arrangements with
                      HHF that permit Buyer to continue operating the Hotel as a Crowne Plaza hotel or that otherwise
                      address the responsibility for and process of de-identifying the Hotel, Buyer shall immediately after
                      Closing, at Buyer’s own expense, take all steps necessary to de-identify the Hotel from the Crown
                      Plaza brand in accordance with the requirements of HHF and of the License Agreement, and Buyer
                      shall not operate the Hotel as a Crowne Plaza hotel after the Closing Date. Without limiting the
                      foregoing, Buyer shall not be permitted to use any of HHF’s trademarks or service marks, shall
                      remove all signage and branding identifying the Hotel as a Crowne Plaza, and shall take all other
                      actions required to preclude any possibility of confusion on the part of the public that the Hotel is
                      no longer operating as a Crowne Plaza hotel. Buyer shall indemnify Seller and Seller’s successors
                      in interest, from any and all claims, causes of action, monetary awards, damages, penalties, fees,
                      including attorneys’ fees, and costs incurred by Seller as a result of Buyer’s failure to de-identify
                      the Hotel as required in this paragraph. Further, notwithstanding any other provision of this
                      Agreement, Seller and HHF shall have the right as either of them deems necessary to enter onto the
                      Land and remove signage, trade dress, and other identifying features of a Crown Plaza hotel, and
                      for that purpose Seller reserves a right and easement for itself and for HHF to enter onto the Land
                      after Closing. If Seller or HHF invokes this right, Buyer shall be obligated to reimburse Seller or
                      HHF, as the case may be, all costs actually incurred within fifteen (15) days after receiving a
                      demand therefor. Buyer shall hold Seller, HHF, and their respective officers, directors, employees,
                      contractors, and other Persons acting on their behalf with respect to any damages, liens, claims, and
                      other obligations and liabilities arising from or relating to the exercise by Seller and HHF of the
                      rights and easements granted by this provision. This Section and the rights, easements, obligations,
                      and liabilities granted hereby or arising herefrom will survive Closing.

                 12. Prorations and Adjustments. The items of revenue and expense set forth in this Section shall be
                     prorated between the Parties (the “Prorations”) as of 11:59 p.m. on the day preceding the Closing
                     Date (the “Cut-Off Time”), or such other time expressly provided in this Section, so that the
                     Closing Date is a day of income and expense for Buyer.

                          a. Taxes. All Taxes (real and personal property) shall be prorated as of the Cut-Off Time
                             between Seller and Buyer. If the amount of such Taxes is not ascertainable on the Closing
                             Date, the proration for such Taxes shall be based on the most recent available bill.

                          b. Utilities. All utility services shall be prorated as of the Cut-Off Time between Seller and
                             Buyer. The Parties shall use commercially reasonable efforts to obtain readings for all
                             utilities as of the Cut-Off Time. If readings cannot be obtained as of the Closing Date, the
                             cost of such utilities shall be prorated between Seller and Buyer by estimating such cost
                             based on the most recent bill for such service. Seller shall receive a credit for all fuel stored
                             at the Land based on the cost for such fuel. Seller shall receive a credit for all deposits
                             transferred to Buyer or which remain on deposit for the benefit of Buyer with respect to
                             any utility contract.


                                                                                                                   Page 11 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294     Filed 03/25/21
                                                                               03/17/21      Page 72
                                                                                                  13 of 81
                                                                                                        22



                          c. Bookings. Buyer shall receive a credit for all prepaid deposits for Bookings scheduled to
                             occur on or after the Closing Date, except to the extent such deposits are transferred to
                             Buyer. Buyer shall receive a credit in the amount of any vouchers, coupons, or other
                             discounted or free services or accommodations that are scheduled or otherwise available
                             to be made on or after the Closing Date.

                          d. Retail Merchandise. Seller shall receive a credit for all Retail Merchandise based on
                             Seller’s cost for such items.

                          e. Restaurants and Bars. Seller shall close out the transactions in the restaurants and bars as
                             of the regular closing time for such restaurants and bars during the night in which the Cut-
                             Off Time occurs, and shall retain all monies collected as of such closing time. Buyer shall
                             be entitled to any monies collected from the restaurants and bars thereafter.

                          f.   Vending Machines. Seller shall remove all monies from all vending machines, laundry
                               machines, pay telephones, and other coin-operated equipment as of the Cut-Off Time and
                               shall retain all monies collected therefrom as of the Cut-Off Time. Buyer shall be entitled
                               to any monies collected therefrom after the Cut-Off Time.
                          g. Trade Payables. Except to the extent an adjustment or proration is made under another
                             subsection of this Section: (i) Seller shall pay in full prior to the Closing all amounts
                             payable to vendors or other suppliers of goods or services (the “Trade Payables”) which
                             are due and payable as of the Closing Date for which goods or services have been delivered
                             prior to Closing; and (ii) Buyer shall receive a credit for the amount of such Trade Payables
                             which have accrued, but are not yet due and payable as of the Closing Date, and Buyer
                             shall pay all such Trade Payables when such Trade Payables become due and payable.
                          h. Cash. Seller shall receive a credit for all cash on hand or on deposit in any house bank
                             which shall remain on deposit for the benefit of Buyer.
                          i.   Accounts Receivable.
                                   i. Guest Ledger. At Closing, Seller shall receive a credit in an amount equal to: (a)
                                      all amounts charged to the Guest Ledger for all room nights up to (but not
                                      including) the night during which the Cut-Off Time occurs; and (ii) one-half (1/2)
                                      of all amounts charged to the Guest Ledger for the room night which includes the
                                      Cut-Off Time (other than any restaurant or bar charges on the Guest Ledger which
                                      shall be prorated as provided above; and Buyer shall be entitled to retain all
                                      deposits made and amounts collected with respect to such Guest Ledger.
                                   ii. Accounts Receivable (Other than Guest Ledger). At Closing, Seller shall receive a
                                       credit for all Accounts Receivable that are not more than 90 days overdue (other
                                       than the Guest Ledger which is addressed above), and Buyer shall be entitled to all
                                       amounts collected for such Accounts Receivable. Seller shall retain all Accounts
                                       Receivable that are more than 90 days overdue.

                          j.   Inventories. All Personal Property, including inventories, are included in the Purchase
                               Price.

                          k. Sales and Use Taxes. Seller shall pay all sales tax, use tax, and hotel accommodation taxes
                             due through the Closing Date.


                                                                                                               Page 12 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294     Filed 03/25/21
                                                                               03/17/21      Page 73
                                                                                                  14 of 81
                                                                                                        22



                          l.   Insurance. Buyer shall not assume any of Seller’s existing insurance policies and shall
                               have no obligations in connection therewith.

                          m. Other Adjustments and Prorations. All other items of income and expense as are
                             customarily adjusted or prorated upon the sale and purchase of a hotel property similar to
                             the Property shall be adjusted and prorated between Seller and Buyer accordingly.

                      No later than the day prior to Closing, the Parties, through their respective employees, agents, or
                      representatives, jointly shall make such examinations, audits, and inventories of the Hotel as may
                      be necessary to make the adjustments and prorations to the Purchase Price as set forth above in this
                      Section, or any other provisions of this Agreement. Based on such examinations, audits, and
                      inventories, the Parties jointly shall prepare prior to Closing a closing statement (the “Closing
                      Statement”), which shall set forth their best estimate of the amounts of the items to be adjusted
                      and prorated under this Agreement. The Closing Statement shall be approved and executed by the
                      Parties at Closing, and such adjustments and prorations shall be final with respect to the items set
                      forth in the Closing Statement.

                 13. Representations and Warranties of Seller. Seller represents and warrants to Buyer that Seller is the
                     Chapter 11 debtor in possession and that, pursuant to the Bid Procedures Order, and subject to the
                     entry of the Sale Order, and that without any contrary order being obtained by any party in interest,
                     Seller has the power to convey the Property to Buyer pursuant to this Agreement, subject to
                     Bankruptcy Court approval.

                 14. Representations and Warranties of Buyer. Buyer hereby represents and warrants to Seller, which
                     representations and warranties shall survive Closing, as follows:

                          a. This Agreement is, and the other documents and instruments contemplated hereby will be,
                             when executed and delivered by Buyer, the valid and binding obligations of Buyer,
                             enforceable against Buyer in accordance with their respective terms.

                          b. Neither the execution and delivery of this Agreement nor the consummation of the
                             transactions contemplated hereby will result in a violation by Buyer of any federal, state,
                             local or other law or governmental requirement of any kind, and any rules, regulations,
                             permits, licenses and orders promulgated thereunder.

                 15. Default and Remedies.

                          a. If the Closing fails to occur because of a default, misrepresentation or breach of warranty
                             by Buyer, Seller shall be entitled to retain the Deposit as Seller’s sole remedy at law or in
                             equity for Buyer’s failure to close on the purchase of the Property. In any such event, Buyer
                             shall continue to be liable under any provisions of this Agreement that expressly survive
                             the termination of this Agreement.

                          b. If the Closing fails to occur solely because of a default by Seller under the provisions of
                             this Agreement, the Sale Order, or any other order of the Bankruptcy Court applicable to
                             the sale of the Property hereunder, then Buyer may, as its exclusive remedy (i) receive a
                             return of its Deposit and terminate this Agreement by notice to Seller, plus its actual out of
                             pocket costs and expenses up to fifty thousand dollars ($50,000.00), subject to Buyer
                             providing proof of actual expenses and costs; or (ii) Buyer may seek specific performance
                             of this Agreement, unless such remedy is not authorized under the terms of the Sale Order.

                                                                                                                Page 13 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294     Filed 03/25/21
                                                                               03/17/21        Page 74
                                                                                                    15 of 81
                                                                                                          22




                 16. Seller’s Right to Cure. Notwithstanding any contrary provision of this Agreement, Seller shall not
                     be deemed (a) in default of any covenant or obligation hereunder, (b) to have given a false,
                     incorrect, or misleading representation or warranty hereunder, (c) or otherwise to have violated the
                     terms of this Agreement, (all of the foregoing events of default being referred to in this Section as
                     a “Default”) unless Buyer first notifies Seller in writing of the Default and Seller fails within thirty
                     (30) days after receipt of that notice to cure the Default (a cure including without limitation, if
                     applicable, effecting the changes necessary to render a warranty or representation correct). If Seller
                     cures the alleged Default within the permitted period, then Seller shall be deemed not to be in
                     default hereof.

                 17. Casualty Loss; Condemnation.

                          a. Termination. If, prior to Closing, (i) all or any material portion of the Property is subject
                             to a taking by a public authority (a “Material Taking”), or (ii) the Property is destroyed
                             or suffers material damage (a “Material Casualty”), then Seller shall promptly notify
                             Buyer of such Material Taking or Material Casualty. Buyer shall have the right to terminate
                             this Agreement by written notice given to Seller within ten (10) days after Seller’s
                             notification to Buyer of a Material Taking or Material Casualty, as applicable. If Buyer
                             elects to terminate this Agreement as aforesaid, then the Deposit shall be returned to Buyer
                             and Buyer and Seller shall thereafter be relieved of further liability hereunder, except to
                             the extent survival of any obligation or liability is expressly provided herein.

                          b. Non-Termination. In the event that (i) Buyer does not elect to terminate this Agreement
                             pursuant to Section 17(a); or (ii) prior to Closing any non-material portion of the Property
                             is subject to a taking by a public authority (a “Non-Material Taking”); or (iii) the Property
                             suffers non-material damage by reason of an event or casualty (a “Non-Material
                             Casualty”), the Buyer shall accept the Property in its then condition and proceed with the
                             Closing without any abatement of the Purchase Price whatsoever, in which event, at
                             Closing, all of the insurance proceeds (including, without limitation, any assignable
                             business interruption insurance proceeds payable for losses incurred after Closing, but not
                             before Closing), condemnation award, or right to such proceeds or condemnation award,
                             shall be assigned by Seller to Buyer, and any monies theretofore received by Seller that
                             have not been used by Seller on account of any reasonably necessary repairs or restorations
                             in connection with such damages or other casualty or condemnation shall be paid over to
                             Buyer.

                          c. Notice; Materiality. Seller shall give Buyer prompt notice of any damage to or destruction
                             of the Property or of the institution of any proceedings for condemnation of all or any
                             portion of the Property. For the purposes of this Section, damage to, or the taking of, a
                             portion of the Property shall be deemed to be “material” if the estimated cost of restoration
                             or repair of the damage or diminution of the value of the remaining Property on account of
                             a taking, as the case may be, exceeds Five Million Dollars ($5,000,000.00).

                          d. Survival. The terms of this Section shall survive Closing and the delivery of the Deed.

                 18. Buyer’s Premium. At Closing, in addition to all other amounts Buyer must pay pursuant to this
                     Agreement, Buyer shall pay a commission to Fisher Auction Company, Inc. (the
                     “Broker/Auctioneer”) equal to three percent (3%) of the Purchase Price (“Buyer’s Premium”).
                     The Buyer’s Premium is to be paid by the Buyer in addition to the Successful Bid amount. Seller

                                                                                                                  Page 14 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294     Filed 03/25/21
                                                                               03/17/21       Page 75
                                                                                                   16 of 81
                                                                                                         22



                      shall not be responsible for any broker’s commissions. Buyer shall indemnify and hold the Seller
                      harmless from the claims of any other broker or finder claiming through the Buyer. The provisions
                      of this Section shall survive the Closing and any termination of this Agreement. The 3% Buyer’s
                      Premium shall be allocated as set forth in the Bid Procedures Order and the Order Approving
                      Debtor’s Application to Employ HREC Investment Advisors as Real Estate Co-Broker to the Debtor
                      (Doc. No. 228).

                 19. Escrow Instructions. This Agreement shall constitute the escrow instructions for Escrow Agent.
                     Escrow Agent will hold and dispose of the Deposit in accordance with the following provisions
                     and with other applicable provisions of this Agreement.

                          a. If any dispute arises concerning disposition of the Deposit, Escrow Agent may retain the
                             Deposit until receipt by Escrow Agent of written instructions signed by both Parties
                             directing the manner in which Escrow Agent should dispose of the Deposit. Escrow Agent
                             may at any time, but is not required to, bring an action to interplead the Deposit pending a
                             final determination of the disputants’ rights.

                          b. Escrow Agent shall incur no liability to any person whomsoever in connection with the
                             Deposit or actions taken or omissions occurring in connection with this Agreement, except
                             liability for Escrow Agent’s gross negligence or willful misconduct. Accordingly, Escrow
                             Agent shall not incur any liability with respect to (i) any action taken or omitted in good
                             faith, including upon advice of its legal counsel given with respect to any questions relating
                             to the duties and responsibilities of the Escrow Agent under this Agreement, or (ii) any
                             action taken or omitted in reliance on any instrument, not only as to its due execution and
                             the validity and effectiveness of its provisions, but also as to the truth and accuracy of any
                             information contained therein, which Escrow Agent shall in good faith believe to be
                             genuine, to have been signed or presented by a person or persons having authority to sign
                             or present such instrument, and to conform with the provisions of this Agreement.

                          c. Escrow Agent shall have no liability for the failure of any institution in which Escrow
                             Agent deposits the Deposit. The Deposit will not accrue interest while controlled by
                             Escrow Agent.

                          d. The Parties, jointly and severally, agree to indemnify, defend, and hold Escrow Agent
                             harmless from all fines, penalties, claims, damages, losses, expenses (including without
                             limitation court costs and attorneys’ fees incurred by Escrow Agent before all tribunals),
                             obligations, or liabilities arising in connection with the handling or disposition of the
                             Deposit.

                          e. If conflicting demands relating to this Agreement are made upon the Escrow Agent, the
                             Parties hereto expressly agree that the Escrow Agent shall have the absolute right to do
                             either or both of the following: (i) withhold and stop all actions in performance of this
                             escrow and await settlement of the controversy by final appropriate legal proceedings or
                             as otherwise mutually directed in writing by Buyer and Seller; or (ii) file suit in declaratory
                             relief or interpleader and obtain an order from the Bankruptcy Court requiring the parties
                             to interplead and litigate in such court their several claims and rights amongst themselves.
                             Upon the filing of any such declaratory relief or interpleader suit and depositing with the
                             Bankruptcy Court all funds deposited by the parties under this Agreement, the Escrow
                             Agent shall thereupon be fully released and discharged from any and all obligations to
                             further perform the duties or obligations imposed upon it by this Agreement.

                                                                                                                 Page 15 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294     Filed 03/25/21
                                                                               03/17/21       Page 76
                                                                                                   17 of 81
                                                                                                         22




                 20. Notices. All notices, elections and other communications permitted or required in this Agreement
                     (“Notice”) will be in writing, signed by the Party making the Notice, and will be: (i) delivered
                     personally, or (ii) sent by reputable overnight delivery service or by registered or certified mail,
                     return receipt requested, or (iii) transmitted by facsimile or email (with a copy via one of the other
                     aforesaid means) to the other Party at the addresses provided in this Agreement. The date of Notice
                     will be the date of personal delivery, consignment for overnight delivery, mailing, or email or
                     facsimile transmission, as the case may be, unless otherwise specified herein. Notices delivered by
                     or to the attorney for a Party through one of the methods listed above will be deemed given by or
                     to, as the case may be, the applicable Party.

                          a. Notice to Seller will be delivered to: Universal Towers Construction, Inc., Attn. Lis
                             Oliveira-Sommerville, President, 7800 Universal Boulevard, Orlando, Florida 32819;
                             email to: lisrcoliveira@gmail.com.

                          b. A copy of any Notice to Seller will be simultaneously delivered to Seller’s attorneys
                             Christopher R. Thompson and Eric S. Golden, Burr & Forman, 200 S. Orange Avenue,
                             Suite 800, Orlando, Florida 32801; email to: crthompson@burr.com; egolden@burr.com;
                             telephone at (407) 540-6600.

                          c. Notice to Buyer will be delivered to: 7800 Universal Blvd Owner LLC c/o Tishman
                             Realty, 100 Park Avenue, 18th Floor, New York, New York 10017.

                          d. A copy of any Notice to Buyer will be simultaneously delivered to Buyer’s attorney:
                             Jennifer Nellany, Tishman Realty, 100 Park Avenue, 18th Floor, New York, New York
                             10017.

                          e. Notice to Escrow Agent will be delivered to: Fidelity National Title Insurance Company;
                             Attn: Sam Sobering; 921 Arabian Avenue, Winter Springs, Florida 32708; Phone: (321)
                             228-8510; Sam.Sobering@fnf.com.

                 21. Successors and Assigns. Buyer will have such rights to assign this Agreement as are granted by
                     the Sale Order, subject to the conditions and requirements of the Sale Order. If the Sale Order is
                     silent concerning Buyer’s right to assign this Agreement, Buyer will have no right to assign this
                     Agreement without first receiving Seller’s consent to assign, provided that Buyer may assign this
                     Agreement to an affiliate of Buyer.

                          a. In the event of Buyer’s assignment of this Agreement, Buyer shall remain liable in all
                             respects for performance of, and all obligations and liabilities arising from, this Agreement.

                          b. This Agreement shall inure to the benefit of and shall be binding upon the Parties and their
                             respective heirs, personal representatives, successors and assigns.

                          c. If either Party consists of more than one person, all such persons shall be jointly and
                             severally liable under this Agreement.

                 22. Counterparts. This Agreement may be executed in multiple counterparts. The signature of any
                     Party to a counterpart shall be deemed to be the signature to, and may be appended to, any other
                     counterpart. A Party shall be bound by this Agreement by executing a counterpart hereof, then
                     transmitting the executed counterpart to the other Parties via email in .pdf or similar format.

                                                                                                                Page 16 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294     Filed 03/25/21
                                                                               03/17/21      Page 77
                                                                                                  18 of 81
                                                                                                        22



                 23. Attorneys’ Fees. If either Party initiates or is made a Party to legal proceedings (whether judicial,
                     administrative, declaratory, in arbitration, or otherwise) in connection with this Agreement, then
                     the nonprevailing Party in those proceedings will pay the costs and attorney’s fees, including the
                     costs and attorney’s fees of appellate proceedings, incurred by the prevailing Party.

                 24. Rules of Construction.

                          a. As used in this Agreement: (i) words in the singular shall be held to include the plural and
                             vice versa, (ii) words of one gender shall be held to include the other genders as the context
                             requires, (iii) the terms “hereof”, “herein” and “herewith” and words of similar import
                             shall, unless otherwise stated, be construed to refer to this Agreement and not to any
                             particular provision of this Agreement, (iv) references to Section, paragraph, Exhibit and
                             Schedule are references to the Sections, paragraphs, Exhibits and Schedules of this
                             Agreement, unless otherwise specified, (v) section headings in this Agreement are solely
                             for convenience of reference, and are not intended to be a part of or to affect the meaning
                             or interpretation of this Agreement, (vi) the word “including” and words of similar import
                             when used in this Agreement, shall mean “including, without limitation,” unless otherwise
                             specified, and (vii) the word “or” shall not be exclusive.

                          b. Each Party and its counsel have reviewed this Agreement. The normal rule of construction
                             to the effect that any ambiguities are to be resolved against the drafting party shall not be
                             employed in the interpretation of this Agreement or of any amendments or exhibits to this
                             Agreement.

                          c. Time is of the essence of this Agreement. The time in which any act is to be done under
                             this Agreement is computed by excluding the first day and including the last day, unless
                             the last day is not a Business Day in which case that day is also excluded. Unless otherwise
                             expressly provided for herein to the contrary, time periods of five days of less will be
                             Business Days and time periods of five days or more will be calendar days. “Business
                             Days” means all days other than Saturday, Sunday, and federal holidays. Federal holidays
                             will include the day immediately following Thanksgiving Day, the day immediately
                             following Christmas Day, and the day immediately following New Years Day. Each time
                             period shall expire at 5:00 P.M. (Orlando, Florida time) on the last day of the applicable
                             time period.

                 25. Miscellaneous.

                          a. This Agreement may not be amended except by an instrument in writing signed on behalf
                             of each Party.

                          b. The Deposit, Purchase Price, and other payments due from Buyer under this Agreement
                             shall be remitted in immediate funds by federal wire transfer in accordance with wire
                             transfer instructions provided by the required recipient, Seller, Escrow Agent, or Closing
                             Agent.

                          c. This Agreement, together with the Schedules and other agreements referred to in this
                             Agreement, constitute the entire agreement between the Parties pertaining to the subject
                             matter of this Agreement and supersede all prior and contemporaneous agreements,
                             understandings, negotiations and discussions, whether oral or written, of the Parties
                             regarding such subject matter.

                                                                                                                Page 17 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294       Filed 03/25/21
                                                                                 03/17/21       Page 78
                                                                                                     19 of 81
                                                                                                           22




                          d. Regardless of whether the transactions contemplated by this Agreement are consummated,
                             each Party shall pay its or their own costs and expenses, including Legal Costs and
                             investment banking, accounting, consulting, and other professional fees, incurred in
                             connection with the negotiation, preparation, investigation and performance by such Party
                             of this Agreement and the transactions contemplated under this Agreement, except as
                             otherwise provided for herein.

                          e. This Agreement shall not be recorded by Buyer. Any attempt to record this Agreement or
                             any memorandum hereof or any reference hereto by Buyer or any agent or representative
                             of Buyer shall, at the sole option of Seller, constitute a material default by Buyer, in which
                             event Escrow Agent shall deliver the Deposit to Seller and Buyer shall execute and deliver
                             such documents, and take such other actions, as Seller may require in order to evidence of
                             record that Buyer has no right, title, claim, or interest in the Property.

                          f.   Notwithstanding any other provision of this Agreement, any representation, warranty, or
                               covenant of Seller contained in this Agreement that by its terms survives Closing or the
                               termination of this Agreement, shall not survive the closing of the Bankruptcy Case.

                          g. Seller and Buyer will, without additional consideration, sign, acknowledge, and deliver any
                             other documents and take any other action necessary or appropriate and reasonably
                             requested by the other to carry out the intent and purpose of this Agreement.

                          h. Radon is a naturally occurring radioactive gas that, when it has accumulated in a building
                             in sufficient quantities, may present health risks to persons who are exposed to it over time.
                             Levels of radon that exceed federal and state guidelines have been found in buildings in
                             Florida. Additional information regarding radon and radon testing may be obtained from
                             county public health units.

                          i.   The determination that any covenant, agreement, condition or provision of this Agreement,
                               which is not necessary to the enjoyment by either party of the benefit contemplated herein,
                               is invalid and shall not affect the enforceability of the remaining covenants, agreements,
                               conditions or provisions hereof and, in the event of any such determination, this Agreement
                               shall be construed as if such invalid covenant, agreement, condition or provision were not
                               included herein.

                          j.   No failure or delay of either Party in the exercise of any right given to such Party hereunder
                               shall constitute a waiver thereof unless the time specified herein for exercise of such right
                               has expired, nor shall any single or partial exercise of any right preclude any other or further
                               exercise thereof or of any other right. The waiver of any breach hereunder shall not be
                               deemed to be a waiver of any other or any subsequent breach hereof.

                          k. Whenever provision is made in this Agreement for one Party to indemnify the other Party
                             with respect to any claim or risk, such provision shall be interpreted to mean that the Party
                             (in this Section “Indemnitor”) indemnifying the other Party (in this Section “Other”)
                             agrees to indemnify, defend, and hold harmless the Other from and against any and all
                             fines, penalties, losses, expenses, obligations, claims, suits, actions, damages, or liabilities,
                             including reasonable attorneys’ fees, which the Other may incur or to which it may become
                             subject as a result of or in connection with, and to the extent caused by, the described claim
                             or risk.
                                                                                                                    Page 18 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294     Filed 03/25/21
                                                                               03/17/21       Page 79
                                                                                                   20 of 81
                                                                                                         22




                          l.   The Parties neither intend to confer any benefit hereunder on any Person other than the
                               parties hereto, nor shall any such third party have any rights hereunder.

                          m. This Agreement shall be governed by, construed, interpreted and the rights of the Parties
                             determined in accordance with the laws of the State of Florida without reference to its
                             choice or conflicts of laws principles. Each Party: (i) irrevocably submits to the jurisdiction
                             of the Bankruptcy Court; (ii) waives any objection to laying venue in any such action or
                             proceeding in the Bankruptcy Court; (iii) waives any objection that the Bankruptcy
                             Court is an inconvenient forum or does not have jurisdiction over any Party; and (iv)
                             agrees that service of process upon such Party in any such action or proceeding shall be
                             effective if given in accordance with the notice provisions of this Agreement.

                          n. BUYER AND SELLER HEREBY EACH WAIVE THE RIGHT TO A TRIAL BY JURY
                             IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
                             SUBJECT MATTER OF THIS AGREEMENT.

                          o. Buyer acknowledges receipt of the Bid Procedures Order, and represents that it has either
                             had its counsel review and advise Buyer regarding the terms of the Bid Procedures Order,
                             or that Buyer has had the opportunity to have counsel review the Bid Procedures Order.
                             Buyer agrees to be bound by the terms and conditions of the Bid Procedures Order and the
                             Bid Procedures approved thereby. Any omission from this Agreement of any condition,
                             obligation, or requirement contained in the Bid Procedures Order shall not relieve Buyer
                             of such condition, obligation, or requirement. Buyer acknowledges that it is entering into
                             this Agreement, and upon the Closing shall take the Hotel, subject to the terms, conditions,
                             and requirements of the Bid Procedures Order, and the Sale Order.

                 26. Exhibits. The following Exhibits referenced elsewhere in this Agreement are attached hereto and
                     incorporated herein by reference:

                          a. Exhibit “A” - Description or Depiction of the real property.



                                           [The Parties have signed on the following page.]




                                                                                                                 Page 19 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294     Filed 03/25/21
                                                                               03/17/21   Page 80
                                                                                               21 of 81
                                                                                                     22



                                        [Signature page to Purchase and Sale Agreement]


              BUYER:                                                   SELLER:
              7800 UNIVERSAL BLVD OWNER LLC, a                         UNIVERSAL TOWERS CONSTRUCTION,
              Delaware Limited Liability Company                       INC., a Florida corporation


              Signature:                                               Signature:
              ______________________________________                   ____________________________________
              Print name: Jennifer Nellany                             Print name: Lis Oliveira-Sommerville
              Title: Executive Vice President and Secretary            Title: President




              Date:                                                    Date:
              ______________________________________,                  ______________________________________,
              2021                                                     2021




                                                                                                          Page 20 of 21

            44994225 v3
DocuSign Envelope ID: 55FCE3B8-C291-4E73-8382-937EC90DB86F
                          Case 6:20-bk-03799-KSJ             Doc 316
                                                                 294   Filed 03/25/21
                                                                             03/17/21   Page 81
                                                                                             22 of 81
                                                                                                   22



                                                              EXHIBIT A

                                                     LEGAL DESCRIPTION

            Property Described in the land records of Orange County, Florida as:

            Lot 2, FLORIDA CENTER, UNIT 16, according to the plat thereof as recorded in Plat Book 5, Pages 141
            through 145, Public Records of Orange County, Florida.




                                                                                                        Page 21 of 21

            44994225 v3
